



EXHIBIT 10.1


AGREEMENT AND PLAN OF MERGER
BY AND AMONG
PROS HOLDINGS, INC.,
WISDOM U.S. MERGER SUB CORPORATION,
VAYANT TRAVEL TECHNOLOGIES, INC.
AND
NEVEQ CAPITAL PARTNERS LIMITED, AS STOCKHOLDERS’ AGENT




AUGUST 3, 2017








    

--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
1.
DEFINITIONS    1

1.1
Certain Definitions    1

1.2
Additional Definitions    3

2.
THE MERGER    10

2.1
The Merger    10

2.2
Closing; Effective Time    11

2.3
Effect of the Merger    11

2.4
Certificate of Incorporation; Bylaws    11

2.5
Directors and Officers    11

2.6
Effect on Capital Stock    11

2.7
Surrender of Certificates    12

2.8
Escrow    14

2.9
No Further Ownership Rights in Target Capital Stock    14

2.10
Lost, Stolen or Destroyed Certificates    14

2.11
Withholding Taxes.    14

2.12
Taking of Necessary Action; Further Action    14

2.13
Purchase Price Adjustment    14

3.
REPRESENTATIONS AND WARRANTIES OF TARGET    16

3.1
Organization, Standing and Power, Subsidiaries and Investments    16

3.2
Subsidiaries.    16

3.3
Authority    16

3.4
Governmental Authorization    17

3.5
Financial Statements    17

3.6
Capital Structure    18

3.7
Absence of Certain Changes    19

3.8
Absence of Undisclosed Liabilities    20

3.9
Litigation    21

3.10
Restrictions on Business Activities    21

3.11
Intellectual Property    21

3.12
Related Party Transactions    25

3.13
Books and Records    25

3.14
Bank Accounts    25

3.15
Complete Copies of Materials    25

3.16
Material Contracts    25

3.17
Inventory    26

3.18
Accounts Receivable    26

3.19
Customers and Suppliers    26

3.20
Employees and Consultants    26

3.21
Tangible Personal Property    27

3.22
Environmental Matters    27

3.23
Taxes    28

3.24
Reserved    30

3.25
Employee Matters    30

3.26
Insurance    30

3.27
Compliance With Laws    30

3.28
Compliance with International Trade Laws    30



    

--------------------------------------------------------------------------------





3.29
Absence of Unlawful Payments    31

3.30
Brokers’ and Finders’ Fee    31

3.31
Privacy and Security    31

3.32
Product or Service Liability    32

3.33
Product Warranty    32

3.34
State Takeover Laws; Charter Provisions    32

3.35
Effect of the Transaction    33

3.36
Representations Complete    33

3.37
Disclaimer of Additional Representations and Warranties.    33

4.
REPRESENTATIONS AND WARRANTIES OF ACQUIROR AND MERGER SUB    33

4.1
Organization, Standing and Power    33

4.2
Authority    33

4.3
Interim Operations of Merger Sub    34

4.4
Sufficient Funds.    34

5.
ADDITIONAL AGREEMENTS    34

5.1
Preparation of Solicitation Statement    34

5.2
Confidentiality    34

5.3
Further Assurances    34

5.4
Expenses    34

5.5
Closing Capitalization Schedule; Closing Consideration Spreadsheet    34

5.6
Employee Benefits Matters    35

5.7
Tax Matters    35

6.
CONDITIONS TO MERGER    36

6.1
Condition to Obligations of Each Party to Effect the Merger    36

6.2
Additional Conditions to the Obligations of Acquiror and Merger Sub    36

6.3
Additional Conditions to Obligations of Target    38

7.
ESCROW AND INDEMNIFICATION    38

7.1
Escrow Fund.    38

7.2
Indemnification    39

7.3
Escrow Period; Release From Escrow    42

7.4
Claims Upon Escrow Fund    43

7.5
Objections to Claims    43

7.6
Resolution of Conflicts and Arbitration    43

7.7
Stockholders’ Agent    44

7.8
Actions of Stockholders’ Agent.    45

8.
GENERAL PROVISIONS    46

8.1
Notices    46

8.2
Counterparts    47

8.3
Entire Agreement; Nonassignability; Parties in Interest    47

8.4
Severability    47

8.5
Remedies Cumulative    47

8.6
Governing Law; Waiver of Jury Trial    47

8.7
Arbitration    47

8.8
Enforcement    48

8.9
LIMITATION OF LIABILITY    48

8.10
Rules of Construction    48

8.11
Amendment; Waiver    48







    

--------------------------------------------------------------------------------





Schedules to the Agreement
Target Disclosure Schedules
Schedule 6.2(d)     Third Party Consents
Schedule 6.2(g)        List of Employees
Schedule 6.2(p)        Terminated Agreements
Schedule 7.2(b)        Specified Indemnification Matters






    

--------------------------------------------------------------------------------





LIST OF EXHIBITS
Exhibit A    Escrow and Paying Agent Agreement
Exhibit B    Certificate of Merger
Exhibit C    Certificate of Incorporation of Target (after the Effective Time)
Exhibit D    Legal Opinion








    

--------------------------------------------------------------------------------





AGREEMENT AND PLAN OF MERGER
This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of August 3, 2017, by and among PROS Holdings, Inc., a Delaware USA corporation
(“Acquiror”), Wisdom U.S. Merger Sub Corporation, a Delaware USA corporation
(“Merger Sub”) and wholly owned subsidiary of Acquiror, Vayant Travel
Technologies, Inc., a Delaware USA corporation (“Target”), and NEVEQ Capital
Partners Limited, as agent for Target’s securityholders (“Stockholders’ Agent”).
RECITALS
A.    The Boards of Directors of Target, Acquiror and Merger Sub believe it is
in the best interests of their respective companies and the stockholders of
their respective companies that Target and Merger Sub combine into a single
company through the statutory merger of Merger Sub with and into Target (the
“Merger”) and, in furtherance thereof, have approved the Merger.
B.    Pursuant to the Merger, among other things, the outstanding shares of (a)
Target common stock, $0.0001 par value per share (“Target Common Stock”), other
than any shares of Target Common Stock that are repurchased by Target effective
prior to the Effective Time (the “Repurchased Shares”), (b) Target Nonvoting
Common Stock, having a $0.0001 par value per share (“Target Nonvoting Common
Stock” and, collectively with the Target Common Stock, the “Target Capital
Stock”) and (c) each option to purchase Target Nonvoting Common Stock then
vested, exercisable and outstanding under the Target Option Plan (“Target Stock
Options”), shall be converted into the right to receive the Merger Consideration
upon the terms and subject to the conditions set forth herein.
C.    Target, Acquiror and Merger Sub desire to make certain representations and
warranties and other agreements in connection with the Merger.
NOW, THEREFORE, in consideration of the covenants and representations set forth
herein, and for other good and valuable consideration, the parties agree as
follows:
1.Definitions.


1.1Certain Definitions. Capitalized terms used in this Agreement shall have the
meanings set forth herein. For reference, certain capitalized terms and the
sections of this Agreement setting forth their meanings are set forth below:
Defined Term
Section
Acquiror
Introductory Paragraph
Agreement
Introductory Paragraph
Available Escrow Fund
Section 7.3(b)
Basket
Section 7.2(c)
Certificate of Merger
Section 2.1
Certificates
Section 2.7
Closing
Section 2.2
Closing Balance Sheet
Section 2.13(a)
Closing Capitalization Schedule
Section 5.5(a)
Closing Certificate
Section 2.13(c)
Closing Consideration Spreadsheet
Section 5.5(b)



    

--------------------------------------------------------------------------------





Closing Date
Section 2.2
Confidential Information
Section 3.11(j)
Confidentiality Agreement
Section 5.2
Disputed Items
Section 2.13(d)
Dissenting Shares
Section 2.6(d)
Effective Time
Section 2.2
Escrow Agent
Section 2.8
Escrow Basket
Section 7.2(c)
Estimated Working Capital Adjustment
Section 2.13(b)
Final Working Capital Amount
Section 2.13(d)
Fundamental Representations
Section 7.2(a)
Indemnified Person(s)
Section 7.2(b)(i)
Indemnifying Party
Section 7.2(b)(i)
Initial Termination Date
Section 7.2(a)
IP Representations
Section 7.2(a)
JAMS
Section 7.6(a)
Merger
Recital A
Merger Sub
Introductory Paragraph
Property Taxes
Section 6.12(e)
Related Party
Section 3.12
Release Date
Section 7.3(b)
Stockholders’ Agent
Introductory Paragraph
Solicitation Statement
Section 6.1
Surviving Corporation
Section 2.1
Target
Introductory Paragraph
Target Balance Sheet Date
Section 3.7
Target Capital Stock
Recital B
Target Common Stock
Recital B
Target Current Facilities
Section 3.22
Target Facilities
Section 3.22
Target Financial Statements
Section 3.5(a)
Target Intellectual Property
Section 3.11(a)
Target Nonvoting Common Stock
Recital B
Target Option Plan
Section 3.6(a)
Target Options
Section 2.6(c)
Target Owned IP
Section 3.11(a)
Target Products
Section 3.11(c)(iii)
Target Registered IP
Section 3.11(c)(i)
Target Source Code
Section 3.11(b)
Tax Matter
Section 5.1
Third Party Intellectual Property
Section 3.11(d)
Trademarks
Section 1.1(d)
Vested Target Options
Section 2.6(c)



    

--------------------------------------------------------------------------------







1.2Additional Definitions. The following terms, when used in this Agreement,
shall have the meanings set forth below:


“Affiliate” means with respect to a Person (i) any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person; or (ii) any officer, director,
partner, or direct or indirect beneficial owner of any 10% or greater equity or
voting interest of such Person.
“Affiliated Group” means an affiliated group as defined in Section 1504 of the
Code (or any analogous combined, consolidated or unitary group defined under any
income Tax Law) of which Target is or has been a member, including any
attachments thereto or any amendments thereof.
“Aggregate Option Exercise Price” means an amount equal to the aggregate of the
exercise prices with respect to all Vested Target Options with respect to which
Merger Consideration payable is in excess of $0.
“Business Day” means any day other than a Saturday, Sunday or day on which banks
in Texas or Sofia, Bulgaria are authorized or required by applicable Law to
close.
“Cash Adjustment” means an amount equal to (i) the aggregate total of all Daily
Cash Shortfalls, divided by (ii) the number of Business Days occurring in the
Cash Adjustment Period; provided, however, that the Cash Adjustment shall be
equal to $0 if there are not positive Daily Cash Shortfalls with respect to at
least three (3) Business Days at any time during the Cash Adjustment Period.
“Daily Cash Shortfall” means, for each Business Day during the period
immediately following the Closing Date through August 31, 2017 (the “Cash
Adjustment Period”), the amount, if any, by which the (i) the Minimum Cash
Amount exceeds (ii) the Surviving Corporation’s cash and cash equivalents
balance as of the end of such Business Day; provided that the Surviving
Corporation has conducted its billing and payments processes reasonably
consistent with the past practice of Target. For the avoidance of doubt, no
transfers of cash from the Surviving Corporation to Acquiror or its subsidiaries
or payment of any Merger Consideration from the Surviving Corporation’s accounts
shall affect the calculation of the Daily Cash Shortfall.
“Change of Control Payments” means the aggregate amount of all change of
control, bonus, termination, severance or other similar payments, that are
payable by Target to any Person as a result of or in connection with the Merger
or any of the other transactions contemplated by this Agreement, together with
any employer-paid portion of any employment and payroll taxes related thereto,
whether accrued, incurred or paid prior to, at or after the Closing; provided,
however, that in no event shall any retention payments made pursuant to an Offer
Letter (or the employer paid portion of any employment or payroll Taxes related
thereto) be considered Change of Control Payments or otherwise reflected as a
liability of Target in calculating the Closing Working Capital Amount, and
provided further than in no event shall any severance, bonus or similar payments
due or made or any other obligations arising under Bulgarian law or contract in
connection with the termination of employees by Acquiror after the Closing and
which relate to terminations by Acquiror on or at any time after the Closing of
any Person employed by Target or its Subsidiary at the Effective Time be
considered Change of Control Payments (other than 25% of the payment to be made
to Eric Dumas in connection with the termination of his employment, which amount
shall, notwithstanding anything to the contrary in this Agreement, constitute a
Change of Control Payment).


    

--------------------------------------------------------------------------------





“Closing Cash Amount” means the amount of any cash and cash equivalents held by
the Company on the Closing Date.
“Closing Working Capital Amount” means the estimated Working Capital Amount set
forth on the Closing Balance Sheet.
“Code” means the Internal Revenue Code of 1986, as amended.
“Copyrights” means copyrights, copyrightable works, semiconductor topography and
mask work rights, including all rights of authorship, use, publication,
reproduction, distribution, performance transformation, moral rights and rights
of ownership of copyrightable works, semiconductor topography works and mask
works, and all rights to register and obtain renewals and extensions of
registrations and all applications and registrations thereof, together with all
other interests accruing by reason of international copyright, semiconductor
topography and mask work conventions.
“Damages” means any and all losses, costs, damages, liabilities, debts, charge,
interest, penalties and expenses arising from claims, demands, actions or causes
of action, including legal fees; provided, however, for the purposes of the
indemnification obligations under Section 7 hereof, “Damages” shall not include
any incidental or punitive damages other than those incidental and punitive
damages awarded to a third party in connection with a Third Party Claim.
“Data Room” means the secure on-line data room (or workspace) as of two business
days prior to the date of this Agreement (the “Disclosure Deadline”) and
designated as the workspace for “Project Wisdom,” maintained by Merrill
Corporation on behalf of Target, and to which designated personnel of Acquiror
and counsel to Acquiror (“Acquiror’s Designees”) have been given access as of
such time. For the avoidance of doubt, no document or other information shall be
deemed to have been made available or provided in the Data Room unless access to
such specific document or other information was provided to all of Acquiror’s
Designees prior to the Disclosure Deadline.
“Delaware Law” means the Delaware General Corporation Law, as amended.
“Environmental Laws” means any applicable Laws, policies, permits, licenses,
certificates, approvals, directives, or requirements that pertain to the
protection of the environment, protection of public health and safety, or
protection of worker health and safety, or that pertain to the handling, use,
manufacturing, processing, storage, treatment, transportation, discharge,
release, emission, disposal, re-use, recycling, or other contact or involvement
with Hazardous Materials.
“Escrow and Paying Agent Agreement” means that certain agreement by and among
the Acquiror, Target, Stockholders’ Agent and the Escrow Agent, to be entered
into on the Closing Date, in the form attached hereto as Exhibit A.
“Escrow Fund” means $3,500,000 in cash of the Total Consideration held by the
Escrow Agent pursuant to the terms of the Escrow and Paying Agent Agreement and
this Agreement, as adjusted pursuant to Section 7.3(b).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“FCPA” means the Foreign Corrupt Practices Act, as amended.


    

--------------------------------------------------------------------------------





“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, in each case federal, national,
state, municipality, local, foreign or domestic.
“Hazardous Materials” means any material, chemical, compound, substance, mixture
or by-product that is identified, defined, designated, listed, restricted or
otherwise regulated under Environmental Laws as a “hazardous constituent,”
“hazardous substance,” “hazardous material,” “acutely hazardous material,”
“extremely hazardous material,” “hazardous waste,” “hazardous waste
constituent,” “acutely hazardous waste,” “extremely hazardous waste,”
“infectious waste,” “medical waste,” “biomedical waste,” “pollutant,” “toxic
pollutant,” “contaminant” or any other formulation or terminology intended to
classify or identify substances, constituents, materials or wastes by reason of
properties that are deleterious to the environment, natural resources, worker
health and safety, or public health and safety, including ignitability,
corrosivity, reactivity, carcinogenicity, toxicity and reproductive toxicity.
“IFRS” means the set of accounting standards, known as the International
Financial Reporting Standards, developed by the International Accounting
Standards Board.
“Indebtedness” of any Person means (a) all obligations of such Person for
borrowed money or with respect to deposits or advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, other than trade obligations incurred in the ordinary course
of business, (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property or assets purchased by such
Person, (e) all obligations of such Person issued or assumed as the deferred
purchase price of property or services, (f) all indebtedness of others secured
by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (g) all guarantees by such Person, (h) all capital lease
obligations of such Person, (i) all obligations of such Person in respect of
interest rate protection agreements, foreign currency exchange agreements or
other interest or exchange rate hedging arrangements, (j) all obligations of
such Person as an account party in respect of letters of credit and bankers’
acceptances and (k) without duplication, the amount to be paid for the
Repurchased Shares. The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner.
“Independent Accounting Firm” means an independent accounting firm of national
reputation in the United States, which is selected by Acquiror and is reasonably
acceptable to Stockholders’ Agent, and excluding any firm then performing
material services for Acquiror, the Surviving Corporation or Stockholders’
Agent.
“Individuals” means (i) users of or visitors to Target Sites, (ii) users or
customers of Target Products, or (iii) employees of Target or its Subsidiary.
“Intellectual Property” means:
(a)all issued patents, reissued or reexamined patents, revivals of patents,
utility models, certificates of invention, registrations of patents and
extensions thereof, regardless of country or formal name (collectively, “Issued
Patents”);


(b)all published or unpublished nonprovisional and provisional patent
applications, reexamination proceedings, invention disclosures and records of
invention submitted to the


    

--------------------------------------------------------------------------------





applicable governmental patent authority in connection with such patent
applications (collectively, “Patent Applications” and, with the Issued Patents,
the “Patents”);


(c)all Copyrights;


(d)trademarks, registered trademarks, applications for registration of
trademarks, service marks, registered service marks, applications for
registration of service marks, trade names, registered trade names and
applications for registrations of trade names (collectively, “Trademarks”) and
domain name registrations;


(e)all technology, ideas, inventions, invention disclosures, designs,
proprietary information, manufacturing and operating specifications, know-how,
formulae, algorithms, routines, models, trade secrets, technical data, computer
programs, hardware, software and processes; and


(f)all other intangible assets, properties and rights customarily known as
intellectual property rights (whether or not appropriate steps have been taken
to protect, under applicable Law, such other intangible assets, properties or
rights).


“International Trade Law” means all Laws applicable to international
transactions or related to the import and export of commodities, software, and
technology from and into the United States, and the payment of required duties
and tariffs in connection with same, including, but not limited to, the Export
Administration Act, the Export Administration Regulations, the FCPA, the Arms
Export Control Act, the International Traffic in Arms Regulations, the
International Emergency Economic Powers Act, the Trading with the Enemy Act, the
U.S. Customs laws and regulations, the Foreign Asset Control Regulations, and
any regulations or orders issued thereunder.
“IRS” means the Internal Revenue Service.
“Knowledge” means, with respect to Target, the knowledge of Eric Dumas, Stefan
Minchev, Antoaneta Orbetsova or Boyan Georgiev Manev. Any such individual will
be deemed to have knowledge of a particular fact, circumstance, event or other
matter if, after due and reasonable inquiry, (i) such individual has actual
knowledge of such fact, circumstance, event or other matter; (ii) such fact,
circumstance, event or other matter is reflected in one or more documents
(whether written or electronic, including e-mails sent to or by such individual)
in, or that have been in, such individual’s possession, including personal files
of such person; or (iii) such fact, circumstance, event or other matter is
reflected in one or more documents (whether written or electronic) contained in
books and records of Target that would reasonably be expected to be reviewed by
a person who has the duties and responsibilities of such individual in the
customary performance of such duties and responsibilities.
“Laws” means any law (including common law), regulation, code, statute, rule,
regulation, ordinance, judgment, injunction, settlement, award, writ, order or
decree or other requirement of any Governmental Entity.
“Lien” means any lien, mortgage, charge, hypothecation, pledge, security
interest, prior assignment, option, warrant, lease, sublease, right to
possession, encumbrance, claim, right or restriction which affects, by way of a
conflicting ownership interest or otherwise, the right, title or interest in or
to any particular property.


    

--------------------------------------------------------------------------------





“material” any reference to any event, change, condition or effect being
“material” with respect to any entity or group of entities means any material
event, change, condition or effect related to the financial condition,
properties, assets (including intangible assets), liabilities, business,
operations or results of operations of such entity or group of entities. Any
event, change, condition or effect that has a value of greater than $100,000
within any twelve-month period, individually or in the aggregate, shall
automatically be deemed material.
“Material Adverse Effect” means with respect to any entity or group of entities
any event, change or effect that is materially adverse to the financial
condition, properties, assets, liabilities, business, operations, results of
operations of such entity and its subsidiaries, taken as a whole, provided,
however, that none of the following, either alone or in combination, shall be
considered in determining whether there has been a breach of a representation,
warranty, covenant or agreement that is qualified by the term “Material Adverse
Effect”: (a) events, circumstances, changes or effects that generally affect the
industries in which Target operates (including legal and regulatory changes),
(b) general economic or political conditions or events, circumstances, changes
or effects affecting the securities markets generally.
“Material Contract” means any contract, agreement or commitment to which Target
or its Subsidiary is a party:
(a) with expected receipts or expenditures in excess of $100,000 in any
twelve-month period;
(b) to which a customer of Target or its Subsidiary is also a party and which
includes expected receipts or expenditures in excess of $100,000 in any
twelve-month period;
(c) to which a supplier of Target or its Subsidiary is also a party and which
either (1) includes expected receipts or expenditures in excess of $100,000 in
any twelve-month period or (2) has an impact on Target or its Subsidiary’s
ability to provide products and services to their respective customers;
(d) required to be listed pursuant to Section 3.11(c)(iii) or Section 3.11(d);
(e) requiring Target or its Subsidiary to indemnify any Person, other than
indemnification provisions contained in Target’s standard sales agreement
arising in the ordinary course of business, the form of which has been made
available in the Data Room;
(f) granting any exclusive rights to any Person (including any right of first
refusal or right of first negotiation);
(g) evidencing indebtedness for borrowed or loaned money, including guarantees
of such indebtedness;
(h) involving any partnership, joint venture or limited liability company
agreement or concerning any equity or partnership interest in another Person;
(i) relating to the acquisition or disposition of any business (whether by
merger, sale of stock, sale of assets or otherwise);
(j) containing confidentiality or non-disclosure obligations pursuant to which
Target or its Subsidiary is (1) licensing or purchasing Intellectual Property
from a third party or (2) providing


    

--------------------------------------------------------------------------------





Target Intellectual Property to a third party, in each of the foregoing cases
(1) and (2), other than agreements with customers or prospective customers of
Target or employees of Target or its Subsidiary, and other agreements entered
into in connection with potential business combination transactions involving
Target with either (i) no continuing obligations of Target, or (ii) pursuant to
which Target has returned or destroyed all third party confidential information
with respect thereto;
(k) containing a ‘most favored nation’ or similar provision;
(l) prohibiting or limiting in any material respect, the right of Target or its
Subsidiary to engage in business with any Person or levying a fine, charge or
other payment for doing so; or
(m) that could reasonably be expected to have a Material Adverse Effect on
Target or its Subsidiary if breached by Target or its Subsidiary in such a
manner as would (1) permit any other Person to cancel or terminate the same
(with or without notice of passage of time); (2) provide a basis for any other
Person to claim money damages in excess of $100,000 (either individually or in
the aggregate with all other such claims under that contract) from Target or its
Subsidiary; or (3) give rise to a right of acceleration of any material
obligation or loss of any material benefit under such Material Contract.
“Merger Consideration” means, with respect to each share of Target Capital
Stock, the Price Per Share, and with respect to each Vested Target Option, the
aggregate amount payable with respect to such Vested Target Option pursuant to
Section 2.6(c) hereof.
“Minimum Cash Amount” means (i) the Closing Cash Amount set forth on the Closing
Balance Sheet minus (ii) $50,000.
“Net Aggregate Consideration” means the Total Consideration plus (a) the Closing
Cash Amount, minus (b) the Working Capital Adjustment, if any, plus (c) the
Aggregate Option Exercise Price, minus (d) the Total Debt Amount, minus (e) all
Transaction Fees, minus (f) all Change of Control Payments, minus (g) the Cash
Adjustment, if any.
“Officer’s Certificate” means a certificate signed by any officer of Acquiror.
“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity or other entity or organization.
“Personal Data” means all data relating to one or more individual(s) that is
personally identifying (i.e., data that identifies an individual or a device,
or, in combination with other information or data available to Target, is
capable of identifying an individual or a device), personally identifiable
information or similar categories of information as defined in any applicable
Law, and any non-personally identifying information, including without
limitation, aggregate or de-identified data and data collected automatically,
including data collected through a mobile or other electronic device.
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and the portion of any Straddle Period through the end of the
Closing Date.
“Price Per Share” means the amount equal to the greater of (i) $0 and (ii) (A)
the Net Aggregate Consideration, divided by (B) the Total Share Number.


    

--------------------------------------------------------------------------------





“Privacy Regulations” means all Laws governing or relating to (i) the privacy of
Individuals; (ii) the collection, storage, use, disclosure, processing,
security, registration, notification, and transfer of Personal Data; and (iii)
data security, cyber security, and e-commerce .
“Privacy Statements” means, collectively, any and all of Target’s internal and
external privacy policies and statements regarding the collection, storage,
processing, use and disclosure of Personal Data, including, without limitation,
the privacy statements posted on Target’s website, intranet, and in Material
Contracts.
“Pro Rata Percentage” means with respect to any holder of Target Capital Stock
(other than Repurchased Shares), Vested Target Options or any Indemnifying
Party, a percentage calculated by dividing (a) such Person’s aggregate Merger
Consideration attributable to such Person’s ownership of Target Capital Stock
(other than Repurchased Shares) and Vested Target Options, by (b) the aggregate
Merger Consideration attributable to all the Target Capital Stock (other than
Repurchased Shares) and Vested Target Options.
“Public Software” means any software that is licensed, distributed or conveyed
as free software (as defined by the Free Software Foundation), copyleft
software, open source software (e.g., Linux or software distributed under any
license approved by the Open Source Initiative as set forth www.opensource.org)
or similar licensing or distribution models, including, but not limited to,
software licensed or distributed under any of the following licenses or
distribution models, or licenses or distribution models similar to any of the
following: (i) GNU’s General Public License (GPL) or Lesser/Library GPL (LGPL);
(ii) the Artistic License (e.g., PERL); (iii) the Mozilla Public License;
(iv) the Netscape Public License; (v) the Sun Community Source License (SCSL);
(vi) the Sun Industry Standards License (SISL); (vii) the BSD License; or
(viii) the Apache License.
“R&W Policy” means that certain Seller-Side Representations and Warranties
Insurance Policy with Ironshore Insurance Services, LLC, obtained by the
Stockholders’ Agent in connection with the transactions contemplated by this
Agreement, on the terms and in the amounts set forth in the policy provided to
Acquiror prior to the date of this Agreement.
“Returns” means returns, declarations, reports, claims for refund, information
returns or other documents (including any related or supporting schedules,
statements or information) filed or required to be filed in connection with the
determination, assessment or collection of any Taxes of any party or the
administration of any Laws relating to any Taxes.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Policies” means Target’s disaster recovery plan and security control
plan provided in the Data Room.
“Straddle Period” means any taxable period commencing before the Closing Date
and ending after the Closing Date.
“Subsidiary” of any Person means any other Person (a) more than 50% of whose
outstanding shares of capital stock or other equity or voting interests
representing the right to vote for the election of directors or other managing
authority of such other Person are, now or hereafter, owned or controlled,
directly or indirectly, by such first Person, but such other Person shall be
deemed to be a Subsidiary only so long as such ownership or control exists, or
(b) which does not have outstanding shares of capital stock or other equity or
voting interests with such right to vote, as may be the case in a partnership,
joint venture or unincorporated association, but more than 50% of whose
ownership interest representing the right to make the decisions for such other
Person is, now or hereafter, owned or controlled, directly or indirectly, by
such


    

--------------------------------------------------------------------------------





first Person, but such other Person shall be deemed to be a Subsidiary only so
long as such ownership or control exists.
“Target Disclosure Schedule” means a document of even date herewith and
delivered by Target to Acquiror on the date hereof referring to the
representations and warranties in this Agreement.
“Target Sites” means all of Target’s public sites on the world wide web.
“Tax” and, collectively, “Taxes” means (i) any federal, state, county, local or
foreign taxes, assessments and other governmental charges, duties, impositions
and liabilities, including without limitation taxes based upon or measured by
gross receipts, income, profits, sales, use and occupation, severance,
estimated, alternative minimum, add-on minimum, and value added, ad valorem,
stamp, transfer, franchise, withholding, payroll, recapture, employment, escheat
and unclaimed property, natural resources, premium, windfall profit,
environmental, customs, capital stock, social security, unemployment,
disability, license, excise and property taxes, or other tax of any kind
whatsoever, including any interest, penalties and additions thereto, whether
disputed or not and including any obligations to indemnify or otherwise assume
or succeed to the tax liability of any other Person; (ii) liability of Target
for the payment of any amounts of the type described in clause (i) above arising
as a result of being (or ceasing to be) a member of any Affiliated Group (or
being included (or required to be included) in any Return relating thereto), and
(iii) liability of Target for the payment of any amounts of the type described
in clause (i) above as a result of any express or implied obligation to
indemnify or otherwise assume or succeed to the liability of any other Person,
including as a transferee or successor, by contract or otherwise.
“Terms and Conditions” means any and all of the visitor terms and conditions
published on the Target Sites governing Individuals’ use of and access to the
Target Sites.
“Total Consideration” means $35,000,000.
“Total Debt Amount” means the aggregate amount of all outstanding Indebtedness
of Target on the Closing Date (including all principal and prepayment penalties
and premiums and all accrued interest and fees).
“Total Share Number” means the sum of (a) the total number of shares of Target
Capital Stock issued and outstanding immediately prior to the Closing
(excluding, for the avoidance of doubt, the Repurchased Shares), plus (b) the
total number of shares of Target Capital Stock that are issuable upon the
exercise of all Vested Target Options outstanding immediately prior to the
Closing.
“Transaction Fees” means the aggregate amount of all fees and expenses incurred
by Target, regardless of when payable (including the Paying Agent fees, all
premiums and expenses related to the R&W Policy, the fees payable to Strata
Technology Partners LLP, and the fees and expenses of Stokes Lawrence, P.S. or
any other legal counsel or any accountant, agent, auditor, broker, expert or
other financial advisor or consultant retained by or on behalf of Target),
arising from or in connection with this Agreement or the transactions
contemplated hereby outstanding as of the Closing.
“Working Capital Adjustment” means the amount, if any, by which the Closing
Working Capital Amount or the Final Working Capital Amount is below zero ($0) by
more than $100,000. If the Closing Working Capital Amount or the Final Working
Capital Amount is below zero ($0) by more than $100,000, then the Working
Capital Adjustment shall be a negative number equal to the difference between
the Closing Working Capital Amount or the Final Working Capital Amount, as
applicable, and negative $100,000 (e.g., if the Closing Working Capital Amount
or the Final Working Capital Amount is negative


    

--------------------------------------------------------------------------------





$500,000, the Working Capital Adjustment shall be negative $400,000). For the
avoidance of doubt, if the Closing Working Capital Amount is below zero ($0) by
less than $100,000, or if the Closing Working Capital Amount is greater than or
equal to zero ($0), the Working Capital Adjustment shall be $0.
“Working Capital Amount” means an amount equal to (a) the amount of current
assets of Target (including accounts receivable, prepaids, deferred commissions,
other receivables, and other current assets but excluding cash and deferred Tax
assets), minus (b) the amount of total current liabilities of Target (including,
for the avoidance of doubt, accounts payable, accrued expenses, employee
liabilities, deferred revenue and other current liabilities, but excluding
deferred Tax liabilities, and all other current liabilities excluding
Indebtedness of Target), in the case of each of clauses (a) and (b) at the
Closing Date (it being understood that, notwithstanding anything herein to the
contrary, (i) the employer-paid portion of any employment or payroll Taxes
incurred by Target at or prior to the Closing Date, to the extent such Taxes are
not Change of Control Payments and are not paid prior to the close of business
on the date of the Closing Balance Sheet, shall be set forth on the Closing
Balance Sheet and shall be deemed to be a liability of Target in determining the
Working Capital Amount, and (ii) (A) all Change of Control Payments, (B) the
Total Debt Amount and (C) all Transaction Fees shall be set forth on the Closing
Balance Sheet but shall not be deemed to be liabilities of Target in determining
the Closing Working Capital Amount. The Closing Balance Sheet shall be prepared
in accordance with IFRS and on a basis consistent with, and with no changes in
the method of application of Target’s accounting policies or changes in the
method of applying Target’s use of estimates as compared with, the Target
Financial Statements (subject to the absence of footnotes).
2.The Merger.


2.1The Merger. At the Effective Time and subject to and upon the terms and
conditions of this Agreement, the Certificate of Merger attached hereto as
Exhibit B (the “Certificate of Merger”) and the applicable provisions of
Delaware Law, Merger Sub shall be merged with and into Target, the separate
corporate existence of Merger Sub shall cease and Target shall continue as the
surviving corporation (the “Surviving Corporation”).


2.2Closing; Effective Time. The closing of the transactions contemplated hereby
(the “Closing”) shall take place on a date as soon as practicable, but no later
than two Business Days, after the satisfaction or waiver of each of the
conditions set forth in Section 6 hereof, or at such other time as the parties
hereto agree (the “Closing Date”). The Closing shall take place at the offices
of DLA Piper LLP (US), 401 Congress Avenue, Suite 2500, Austin, Texas, or at
such other location as the parties hereto agree. In connection with the Closing,
the parties hereto shall cause the Merger to be consummated by filing the
Certificate of Merger, together with any required certificates, with the
Secretary of State of the State of Delaware, in accordance with the relevant
provisions of Delaware Law (the time of the acceptance of such filing, or such
later time as may be mutually agreed in writing by Acquiror and Target and
specified in the Certificate of Merger, being the “Effective Time”).


2.3Effect of the Merger. At the Effective Time, the effect of the Merger shall
be as provided in this Agreement, the Certificate of Merger and the applicable
provisions of Delaware Law. Without limiting the generality of the foregoing,
and subject thereto, at the Effective Time, all the property, rights,
privileges, powers and franchises of Target and Merger Sub shall vest in the
Surviving Corporation, and all debts, liabilities and duties of Target and
Merger Sub shall become the debts, liabilities and duties of the Surviving
Corporation.




    

--------------------------------------------------------------------------------





2.4Certificate of Incorporation; Bylaws.


a.Certificate of Incorporation. At the Effective Time, the Certificate of
Incorporation of Target shall be amended to read in its entirety as set forth on
Exhibit C.


b.Bylaws. The Bylaws of Merger Sub, as in effect immediately prior to the
Effective Time, shall be the Bylaws of the Surviving Corporation.


2.5Directors and Officers. At the Effective Time, the directors and officers of
Merger Sub immediately prior to the Effective Time shall be the directors and
officers of the Surviving Corporation, to serve until their respective
successors are duly elected or appointed and qualified.


2.6Effect on Capital Stock. At the Effective Time, by virtue of the Merger and
without any action on the part of Merger Sub, Target or the holders of any of
the following securities:


a.Conversion of Target Capital Stock. Each share of Target Capital Stock issued
and outstanding immediately prior to the Effective Time, subject to
Section 2.6(b), and excluding Dissenting Shares, shall be converted without any
action on the part of the holders thereof, into the right to receive the
applicable Merger Consideration in cash, without interest, subject to, and in
accordance with Section 7 and the Escrow and Paying Agent Agreement. At the
Effective Time, all such shares of Target Capital Stock shall no longer be
outstanding and shall automatically be canceled and shall cease to exist, and
each holder of a certificate that immediately prior to the Effective Time
represented any such shares of Target Capital Stock (a “Certificate”) shall
cease to have any rights with respect thereto, except the right to receive the
Merger Consideration with respect thereto, subject to Section 2.7 and Section 7
hereof. For the avoidance of doubt, in the event the Merger Consideration
applicable to any shares of Target Capital Stock is $0, such shares of Target
Capital Stock shall receive no consideration, and at the Effective Time such
shares shall no longer be outstanding and shall automatically be canceled and
cease to exist, and the holders of the Certificates for such shares shall cease
to have any rights with respect thereto, subject to Section 2.6(e).
b.Cancellation of Target Capital Stock Owned by Acquiror and Target. At the
Effective Time, each share of Target Capital Stock owned by Acquiror, Target or
any of their respective direct or indirect wholly owned Subsidiaries immediately
prior to the Effective Time, in each case other than shares of Target Capital
Stock held on behalf of third parties, shall be canceled and extinguished
without any conversion thereof.


c.Target Stock Options. At the Effective Time, each option to purchase Target
Nonvoting Common Stock then vested, exercisable and outstanding under the Target
Option Plan (“Vested Target Options”) shall be converted into the right to
receive an amount in cash, without interest, equal to the product of (i) the
number of shares of Target Nonvoting Common Stock for which such Vested Target
Option is then unexercised and (ii) the excess, if any, of (A) the Price Per
Share over (B) the per share exercise price of each such Vested Target Option,
subject to, and in accordance with Section 7 and the Escrow and Paying Agent
Agreement. At the Effective Time, as a result of the Merger, all options to
purchase Target Nonvoting Common Stock (collectively and, for the avoidance of
doubt, including the Vested Target Options, the “Target Options”) shall be
cancelled and terminated and shall not be assumed by Acquiror or Merger Sub, and
shall represent only the right to receive the amount, if any, determined
pursuant to the foregoing sentence. For the avoidance of doubt, in the event the
Merger Consideration applicable to any Vested Target Options is $0, such Vested
Target Options shall receive no consideration, and at the Effective Time such
Vested Target Options shall no longer be outstanding and shall automatically be
canceled and cease to exist, and the holders of such Vested Target Options shall
cease to have any rights with respect thereto. Prior to


    

--------------------------------------------------------------------------------





the Closing, Target shall have taken all actions, if any, necessary to cause the
cancellation and termination of such Target Options and the treatment of such
Target Options in the manner described in this Section 2.6(c) including
providing any required notice to holders of such Target Options pursuant to the
Target Option Plan and any agreements governing such Target Options.


d.Capital Stock of Merger Sub. At the Effective Time, each share of common stock
of Merger Sub issued and outstanding immediately prior to the Effective Time
shall be converted into and exchanged for one validly issued, fully paid and
nonassessable share of common stock of the Surviving Corporation. Each stock
certificate of Merger Sub evidencing ownership of any such shares shall continue
to evidence ownership of such shares of capital stock of the Surviving
Corporation.


e.Dissenters’ Rights. Any holder of shares of Target Capital Stock who perfects
such holder’s dissenters’ rights in accordance with and as contemplated by
Section 262 of the Delaware Law shall be entitled to receive from the Surviving
Corporation the right to receive the consideration determined pursuant to
Section 262 of the Delaware Law for such shares (the “Dissenting Shares”);
provided, that no such payment shall be made on any Dissenting Shares unless and
until such holder of Dissenting Shares has complied with the applicable
provisions of Section 262 of the Delaware Law and surrendered to Target the
certificate or certificates representing the shares for which payment is being
made. In the event that after the Effective Time a holder of Target Capital
Stock fails to perfect, or effectively withdraws or loses, such holder’s right
to appraisal of and payment for such holder’s shares, the Acquiror shall issue
and deliver the consideration to which such holder of shares of Target Capital
Stock is entitled under Section 2.6(a) (without interest) upon surrender by such
holder of the Certificate or Certificates representing the shares of Target
Capital Stock held by such holder. Target shall give Acquiror prompt notice (and
in no event more than two Business Days) of any demand received by Target for
appraisal of Target Capital Stock or notice of exercise of a holder of Target
Capital Stock’s dissenters’ rights in accordance with Delaware Law. Target
agrees that, except with Acquiror’s prior written consent, it shall not
voluntarily make any payment or offer to make any payment with respect to, or
settle or offer to settle, any such demand for appraisal or exercise of
dissenters’ rights.


2.7Surrender of Certificates.


a.Exchange Procedures. In connection with the Closing, each of the Acquiror,
Target and Stockholders’ Agent shall have executed and delivered to the other
the Escrow and Paying Agent Agreement. JPMorgan shall serve as the paying agent
(the “Paying Agent”) pursuant to the terms of the Escrow and Paying Agent
Agreement and this Agreement. The Paying Agent fees shall be treated as
Transaction Fees of Target. Promptly after the Effective Time, the Paying Agent
shall cause to be mailed or delivered to (x) each holder of record of a
Certificate or Certificates that immediately prior to the Effective Time
represented outstanding shares of Target Capital Stock, whose shares were
converted into the right to receive the applicable Merger Consideration pursuant
to Section 2.6(a), subject to Section 2.11 and Section 7 hereof and the Escrow
and Paying Agent Agreement and (y) each holder of record of a Vested Target
Option whose Target Options were converted into the right to receive the
applicable Merger Consideration pursuant to Section 2.6(c), subject to Section
2.11 and Section 7 hereof and the Escrow and Paying Agent Agreement: (i) a
letter of transmittal in a form mutually agreed by Acquiror and Target (which
shall (A) specify that, in the case of a Certificate, delivery shall be
effected, and risk of loss and title to the Certificate shall pass, only upon
receipt of the Certificate by Paying Agent, (B) acknowledge the indemnification
obligations of the holders of Target Capital Stock and Vested Target Options,
and (C) be in such form and have such other provisions as Acquiror and Target
may reasonably specify); (ii) such other customary documents as may be required
pursuant to such instructions; and (iii) instructions for use in effecting the
surrender of the Certificates and Vested Target Options in exchange for the
Merger Consideration that a holder of Certificate(s) or Vested


    

--------------------------------------------------------------------------------





Target Options, as applicable, is entitled to receive pursuant to Sections
2.6(a) and 2.6(c), subject to Section 2.11 and Section 7 hereof, if any. Upon
surrender of a Certificate for cancellation to Acquiror or to such other agent
or agents as may be appointed by Acquiror, together with such letter of
transmittal and other customary documents, duly completed and validly executed
in accordance with the instructions thereto, the holder of such Certificate
shall be entitled to receive in exchange therefore the Merger Consideration that
a holder of Certificate(s) is entitled to receive pursuant to Section 2.6(a),
subject to Section 2.11 and Section 7 hereof, if any, and the Certificate so
surrendered shall forthwith be canceled and such Merger Consideration shall be
promptly delivered or caused to be delivered by Paying Agent to such holder.
Upon delivery to the Exchange Agent of a letter of transmittal and other
customary documents, duly completed and validly executed in accordance with the
instructions thereto, each holder of Vested Target Options shall be entitled to
receive in exchange therefore the Merger Consideration that such holder of
Vested Target Options is entitled to receive pursuant to Section 2.6(c), subject
to Section 2.11 and Section 7 hereof, if any; provided, however, that in the
case of payments to employees or former employees of the Target for which Tax
withholding is required, such payments may be made through the Target’s or
Target’s Subsidiary’s payroll processing service or system.


b.Rights of Former Target Stockholders. At the Effective Time, the stock
transfer books of Target shall be closed immediately prior to the Effective Time
and, other than as set forth in the Stock Repurchase Agreement, no transfer of
Target Capital Stock by any such holder shall thereafter be made or recognized.
Until surrendered for exchange in accordance with the provisions of
Section 2.7(a), each Certificate theretofore representing shares of Target
Capital Stock (other than shares to be canceled pursuant to Section 2.6(b) or as
to Dissenting Shares) shall from and after the Effective Time represent for all
purposes only the right to receive the consideration provided in Section 2.6(a),
subject to Section 2.11 and Section 7, if any, in exchange therefor.


c.Transfers of Ownership. If any cash payment of the Merger Consideration is to
be made to a Person other than to whom the Certificate surrendered in exchange
therefor is registered, it will be a condition of the issuance thereof that the
Certificate so surrendered will be properly endorsed and otherwise in proper
form for transfer.


d.Escheat. Notwithstanding anything in this Agreement to the contrary, neither
Acquiror nor any other Person shall be liable to any holder of Target Capital
Stock or to any other Person for any amounts paid to a public official pursuant
to applicable abandoned property law, escheat law or similar applicable Law. Any
consideration or other amounts remaining unclaimed by holders of Target Capital
Stock or any other Person three years after the Effective Time (or such earlier
date immediately prior to such time as such amounts would otherwise escheat to,
or become property of, any Governmental Entity) shall, to the extent permitted
by applicable Law, become the property of Acquiror free and clear of any Lien.


e.Dissenting Shares. The provisions of this Section 2.7 shall also apply to
Dissenting Shares that lose their status as such, except that the obligations of
Acquiror under this Section 2.7 shall commence on the date of loss of such
status and the holder of such shares shall be entitled to receive in exchange
for such shares the Merger Consideration subject to Section 7 and the Escrow and
Paying Agent Agreement, to which such holder is entitled pursuant to
Section 2.6(a).


f.Certificates. For purposes of this Section 2.7(f), the term “Certificate”
shall include a Replacement Certificate (as defined below).


2.8Escrow. In connection with the Closing, each of the Acquiror, Target and
Stockholders’ Agent shall have executed and delivered to the other the Escrow
and Paying Agent Agreement.


    

--------------------------------------------------------------------------------





The Escrow Fund shall be established by Acquiror and held by JPMorgan Chase
Bank, N.A. (“JPMorgan”) as escrow agent (the “Escrow Agent”) pursuant to the
terms of the Escrow and Paying Agent Agreement and this Agreement. The fees
related to the Escrow Fund shall be paid by Acquiror.


2.9No Further Ownership Rights in Target Capital Stock. The Merger Consideration
delivered upon the surrender for exchange of shares of Target Capital Stock in
accordance with the terms hereof shall be deemed to have been issued in full
satisfaction of all rights pertaining to such shares of Target Capital Stock,
and there shall be no further registration of transfers on the records of the
Surviving Corporation of shares of Target Capital Stock which were outstanding
immediately prior to the Effective Time. If, after the Effective Time,
Certificates are presented to the Surviving Corporation for any reason, they
shall be canceled and exchanged as provided in Section 2.7.


2.10Lost, Stolen or Destroyed Certificates. If any Certificate shall have been
lost, stolen, mislaid or destroyed, upon receipt of (i) an affidavit of that
fact from the holder claiming such Certificate to be lost, mislaid, stolen or
destroyed, (ii) such agreement of indemnity as the Acquiror may reasonably
require and (iii) any other documents necessary to evidence and effect the bona
fide exchange thereof (collectively, such documents, a “Replacement
Certificate”), the Surviving Corporation shall issue to such holder the
consideration into which the shares represented by such lost, stolen, mislaid or
destroyed Certificate shall have been converted. The Surviving Corporation may
establish such other reasonable and customary rules and procedures in connection
with its duties as it may deem appropriate (provided that no bond, security or
similar collateral or payment shall be requested).


2.11Withholding Taxes. Each of Acquiror, Stockholders’ Agent and the Surviving
Corporation shall be entitled to deduct and withhold from amounts payable
pursuant to this Agreement such amounts, if any, as it is required to deduct and
withhold with respect to the making of such payment under the Code or any
provision of state, local or foreign Tax Law. To the extent that any amounts are
so deducted and withheld and paid to the appropriate Governmental Entity by
Acquiror, Stockholders’ Agent or the Surviving Corporation, as the case may be,
such amounts shall be treated for all purposes of this Agreement as having been
paid to the Person in respect of which such deduction, withholding and payment
was made by Acquiror or the Surviving Corporation, as applicable.


2.12Taking of Necessary Action; Further Action. Each of Acquiror, Merger Sub and
Target will take all such reasonable and lawful action as may be necessary or
desirable in order to effectuate the Merger in accordance with this Agreement as
promptly as possible. If, at any time after the Effective Time, any further
action is necessary or desirable to carry out the purposes of this Agreement and
to vest the Surviving Corporation with full right, title and possession to all
assets, property, rights, privileges, powers and franchises of Target and Merger
Sub, the officers and directors of Target and Merger Sub are fully authorized in
the name of their respective corporations or otherwise to take, and will take,
all such lawful and necessary action, so long as such action is not inconsistent
with this Agreement.


2.13Purchase Price Adjustment.


a.Target shall prepare and deliver to Acquiror at least two (2) calendar days
prior to the Closing an unaudited balance sheet of Target as of the close of
business on the Closing Date (the “Closing Balance Sheet”), which Closing
Balance Sheet shall (i) be true, correct and complete, (ii) be derived from and
be in accordance with the books and records of Target, (iii) fairly and
accurately present in all material respects the assets (including the Closing
Cash Amount), liabilities (including all reserves and the unpaid Total Debt
Amount, unpaid Change of Control Payments and unpaid Transaction Fees) and
financial position of Target as of the date thereof and (iv) fairly and
accurately present the Working Capital Amount.


    

--------------------------------------------------------------------------------





Target shall provide to Acquiror any information and back-up
materials (including bank account information) reasonably requested by Acquiror
with respect thereto. The Closing Balance Sheet shall set forth (A) the Closing
Working Capital Amount, (B) the unpaid Total Debt Amount, (C) all unpaid
Transaction Fees, (D) all unpaid Change of Control Payments, and (E) the Closing
Cash Amount, and shall include a reasonably detailed summary of the calculations
made to arrive at such amounts, shall be based upon the amounts reflected on the
Closing Balance Sheet, and shall be reasonably acceptable to Acquiror. The
Closing Balance Sheet shall be used to make any preliminary adjustment to the
Net Aggregate Consideration on the Closing Date pursuant to Section 2.13(b),
subject to further adjustment in accordance with Section 2.13(e).
 
b.In the event that the Working Capital Adjustment is negative the Total
Consideration shall be adjusted downward by such negative Working Capital
Adjustment (each, the “Estimated Working Capital Adjustment”). There will be no
preliminary adjustment to the Net Aggregate Consideration on the Closing Date
for any Cash Adjustment.


c.Within ninety (90) days after the Closing Date, Acquiror may prepare and
deliver to Stockholders’ Agent a certificate setting forth, in reasonable
detail, (i) any proposed Cash Adjustment and (ii) any proposed adjustment to the
Working Capital Amount compared to the Closing Working Capital Amount and any
resulting Working Capital Adjustment (the “Closing Certificate”). Acquiror shall
provide to Stockholders’ Agent any information and back-up materials used by
Acquiror in preparing the Closing Certificate reasonably requested by
Stockholders’ Agent with respect thereto. If Acquiror does not deliver the
Closing Certificate within ninety (90) days after the Closing Date, Acquiror
shall be deemed to have waived its right to any subsequent Working Capital
Adjustment or Cash Adjustment, and the Estimated Working Capital Adjustment
shall be the final Working Capital Adjustment and the final Cash Adjustment
shall be $0.


d.Stockholders’ Agent shall have forty-five (45) days from the date on which the
Closing Certificate have been delivered to it to raise any objection(s) to the
Closing Certificate, by delivery of written notice to Acquiror setting forth
such objection(s) in reasonable detail (the “Disputed Items”). In the event that
Stockholders’ Agent shall not deliver any such objection(s) with respect to the
Closing Certificate within such thirty-day period, then the Closing Certificate
shall be deemed final for purposes of this Section 2.13. In the event that any
such objection(s) is so delivered, the Closing Certificate shall not be deemed
final and Acquiror and Stockholders’ Agent shall attempt, in good faith, to
resolve the Disputed Items and, if they are unable to resolve all of the
Disputed Items within thirty (30) days of delivery of such notice, shall, within
five (5) Business Days thereafter (or such earlier date as mutually agreed),
submit the Disputed Items to the Independent Accounting Firm. Acquiror and
Stockholders’ Agent shall provide to the Independent Accounting Firm all work
papers and back-up materials relating to the Disputed Items requested by the
Independent Accounting Firm to the extent available to Acquiror or its
Representatives or Stockholders’ Agent or its Representatives, respectively.
Acquiror and Stockholders’ Agent shall be afforded the opportunity to present to
the Independent Accounting Firm any material related to the Disputed Items and
to discuss the issues with the Independent Accounting Firm. The determination by
the Independent Accounting Firm, as set forth in a notice to be delivered to
Acquiror and Stockholders’ Agent within thirty (30) days after the submission of
the Disputed Items to the Independent Accounting Firm, shall be final, binding
and conclusive on Acquiror, Stockholders’ Agent and all holders of Target
Capital Stock and Target Options. The fees and expenses of the Independent
Accounting Firm shall be allocated to and borne proportionately by Acquiror and
Stockholders’ Agent (on behalf of the holders of Target Capital Stock and Target
Options) to the extent Acquiror’s and Stockholders’ Agent’s respective
determinations of the Disputed Items differ from the Independent Accounting
Firm’s final determination of the Disputed Items (such proportional
responsibility to be determined conclusively by the Independent Accounting Firm
and included in its written determination). The Working Capital Amount and Cash
Adjustment reflected in the Closing


    

--------------------------------------------------------------------------------





Certificate, as revised to reflect the resolution of any and all disputes by
Acquiror and Stockholders’ Agent and/or the Independent Accounting Firm, shall
be deemed to be the “Final Working Capital Amount” and “Final Cash Adjustment,”
respectively.


e.At such time as the Closing Certificate shall become final in accordance with
Section 2.13(c) or 2.13(d), the Estimated Working Capital Amount shall be
compared to the Final Working Capital Amount to calculate the final Working
Capital Adjustment. In the event the final Working Capital Adjustment exceeds
the Estimated Working Capital Adjustment or the Final Cash Adjustment is greater
than $0, the holders of Target Capital Stock and Target Options shall pay to
Acquiror an amount equal to the aggregate of such excess amounts within five (5)
Business Days from the date that the Closing Certificate is finally determined
pursuant to Section 2.13(c) or 2.13(d), by Acquiror’s deduction of such amounts
from the Escrow Fund.


3.Representations and Warranties of Target. Target represents and warrants to
Acquiror and Merger Sub that the statements contained in this Section 3 are true
and correct, except as disclosed in the Target Disclosure Schedule. The Target
Disclosure Schedule will be arranged in paragraphs corresponding to the numbered
and lettered paragraphs contained in this Section 3, and the disclosure in any
such numbered and lettered section of the Target Disclosure Schedule shall
qualify other sections and subsections in this Section 3 to the extent it is
apparent on the face of the disclosure that such disclosure is intended to
qualify such other sections and subsections. For purposes of this Section 3
(except Sections 3.1-3.6), any reference to Target shall be deemed to include
its Subsidiary, as context allows.


3.1Organization, Standing and Power, Subsidiaries and Investments. Target is a
corporation duly organized, validly existing and in good standing under the Laws
of the state of Delaware. Target has the corporate power to own its properties
and to carry on its business as now being conducted and as proposed to be
conducted and is duly qualified to do business and is in good standing in each
jurisdiction in which the failure to be so qualified and in good standing could
reasonably be expected to have a Material Adverse Effect on Target. Target has
made available in the Data Room a true and correct copy of the Certificate of
Incorporation and Bylaws or other charter documents, as applicable, of Target,
each as amended to date, to Acquiror. Target is not in violation of any of the
provisions of its Certificate of Incorporation or Bylaws.


3.2Subsidiaries. Section 3.2 of the Target Disclosure Schedule sets forth the
name of Target’s Subsidiary, the jurisdiction in which it is incorporated or
organized, the jurisdictions, if any, in which it is qualified to do business as
of the date hereof, the number of shares of its authorized capital stock, the
number and class of shares thereof duly issued and outstanding, the names of all
stockholders or other equity owners and the number of shares of stock owned by
each stockholder or the amount of equity owned by each equity owner. Target has
never had any Subsidiary not listed in Section 3.2 of the Target Disclosure
Schedule.


3.3Authority. Target has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Target subject only to the approval of the
Merger by Target’s stockholders as contemplated by Section 6.1(a). The
affirmative vote of the holders of a majority of the shares of Target Common
Stock outstanding on the record date for the Written Consent of Stockholders
relating to this Agreement is the only vote of the holders of any of Target’s
Capital Stock necessary under Delaware Law and the Certificate of Incorporation
and Bylaws of Target to approve this Agreement and the transactions contemplated
hereby. The Board of Directors of Target has unanimously (a) approved this


    

--------------------------------------------------------------------------------





Agreement and the Merger; (b) determined that in its opinion the Merger is
advisable and in the best interests of the stockholders of Target and is on
terms that are fair to such stockholders; and (c) recommended that the
stockholders of Target approve this Agreement and the Merger. This Agreement has
been duly executed and delivered by Target and constitutes the valid and binding
obligation of Target enforceable against Target in accordance with its terms,
except to the extent that enforceability may be limited by the effect, if any,
of (i) any applicable bankruptcy, reorganization, insolvency, moratorium or
other legal requirements affecting the enforcement of creditors’ rights
generally, and (ii) general principles of equity, regardless of whether such
enforceability is considered in a proceeding at law or equity. The execution and
delivery of this Agreement by Target does not, and the consummation of the
transactions contemplated hereby will not, conflict with, or result in any
violation of, or default under (with or without notice or lapse of time, or
both), or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of any benefit under (a) any provision of the Certificate
of Incorporation or Bylaws of Target, as amended; or (b) any material mortgage,
indenture, lease, contract or other agreement or instrument, permit, concession,
franchise, license or Law applicable to Target or any of their properties or
assets; or (c) any other mortgage, indenture, lease, contract or other agreement
or instrument, permit, concession, franchise, license or Law applicable to
Target or any of their properties or assets, except for such conflicts or
violations as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity or any other Person is required to be obtained by Target or its
Subsidiary in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby, except for the filing
of the Certificate of Merger, as provided in Section 2.2.


3.4Governmental Authorization. Target has obtained each federal, state, county,
local or foreign governmental consent, license, permit, grant, or other
authorization of a Governmental Entity (a) pursuant to which Target currently
operates or holds any interest in any of its properties; or (b) that is required
for the operation of Target’s business or the holding of any such interest and
all of such authorizations are in full force and effect. Target is not and has
not since August 2, 2010 or, to Target’s Knowledge, prior to August 2, 2010,
been in material violation of or material default under, and, to Target’s
Knowledge, no condition exists that with notice or the lapse of time or both
would constitute a material violation of or material default under such
consents, licenses, permits, grants and other authorizations. No proceeding is
pending or, to Target’s Knowledge, threatened to revoke or limit any such
consents, licenses, permits, grants or other authorizations.


3.5Financial Statements.


a.Financial Statements. Target has made available in the Data Room its audited
financial statements for the fiscal years ended December 31, 2015 and December
31, 2016 and its unaudited financial statements (balance sheet, statement of
operations and statement of cash flows) on a consolidated basis for the
six-month period ended June 30, 2017 (collectively, the “Target Financial
Statements”). The Target Financial Statements have been prepared in accordance
with IFRS (except that the unaudited financial statements do not contain
footnotes and are subject to normal recurring year-end audit adjustments, the
effect of which will not, individually or in the aggregate, be materially
adverse) applied on a consistent basis throughout the periods presented and
consistent with each other. The Target Financial Statements have been prepared
from the books and records of Target and its Subsidiary and fairly present in
all material respects the consolidated financial condition, operating results
and cash flow of Target and its Subsidiary as of the dates, and for the periods,
indicated therein, subject to normal year-end audit adjustments which are not
material, individually or in aggregate, and which do not contain footnotes in
the case of the unaudited Target Financial Statements. Section 3.5 of the Target
Disclosure Schedule sets forth a list of the financial statement adjustments
that are recorded at year-end, bi-annually or quarterly. The


    

--------------------------------------------------------------------------------





Target Financial Statements for the six-month period ended June 30, 2017 and the
Closing Balance Sheet reflect accrued commissions and bonuses for the periods of
such statements.


b.Accounting System. Target and its Subsidiary maintain and will continue to
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of consolidated financial statements of Target in
conformity with IFRS and to maintain accountability for assets; (iii) access to
Target’s and its Subsidiary’s assets is permitted only in accordance with
management’s authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any material differences. Neither Target nor its
Subsidiary is party to or otherwise involved in any “off-balance sheet
arrangements” (as defined in Item 303 of Regulation S-K under the Securities
Act).


3.6Capital Structure.


a.Capital Stock. The entire authorized capital stock of Target consists of
60,000,000 shares of Target Common Stock, 10,000,000 shares of Target Nonvoting
Common Stock, and 5,000,000 shares of Target Preferred Stock. There are issued
and outstanding, 45,768,587 shares of Target Common Stock, 1,655,502 shares of
Target Nonvoting Common Stock, and no shares of Target Preferred Stock. All
outstanding shares of Target Common Stock and Target Nonvoting Common Stock are
duly authorized, validly issued, fully paid and non-assessable and are free of
any Liens other than any Liens created by or imposed upon the holders thereof,
and are not subject to preemptive rights or rights of first refusal created by
statute, the Certificate of Incorporation or Bylaws of Target or any agreement
to which Target is a party or by which it is bound or of which it has Knowledge.
There are 3,564,495 shares of Target Nonvoting Common Stock reserved for
issuance under the Target 2013 Equity Incentive Plan (the “Target Option Plan”),
of which 151,802 shares have been issued pursuant to exercise of options,
3,211,322 shares were subject to outstanding options and 201,371 shares were
reserved for future option grants immediately prior to the Effective Time.
Target has made available in the Data Room true and complete copies of each form
of agreement or stock option plan evidencing each Target Option. Except for the
rights created pursuant to this Agreement and the rights disclosed in this
Section 3.6(a), there are no other options, warrants, calls, rights, securities,
commitments or agreements of any character to which Target is a party or by
which it is bound, obligating Target to issue, deliver, sell, repurchase or
redeem or cause to be issued, delivered, sold, repurchased or redeemed, any
shares of Target Capital Stock or obligating Target to grant, extend, accelerate
the vesting of, change the price of, or otherwise amend or enter into any such
option, warrant, call, right, security, commitment or agreement. There are no
other contracts, commitments or agreements relating to voting, purchase or sale
of Target Capital Stock (a) between or among Target and any of its stockholders;
and (b) to Target’s Knowledge, between or among any of Target’s stockholders.
All shares of outstanding Target Common Stock and Target Nonvoting Common Stock
and rights to acquire Target Capital Stock were issued in compliance with all
applicable Laws. Section 3.6(a) of the Target Disclosure Schedule sets forth a
correct and complete list of holders of Target Capital Stock and options or
other rights to purchase Target Capital Stock, including the number of shares of
Target Capital Stock owned by or issuable upon exercise of Target Options held
by each Holder. The applicable holders of Target Capital Stock and Target have
entered into an agreement or agreements terminating (or have validly consented
to the termination of), effective as of the Effective Time, the Amended and
Restated Investors’ Rights Agreement dated as of July 9, 2014, among Target and
the holders of Target Capital Stock named therein. The Amended and Restated
Voting Agreement and Amended and Restated Right of First Refusal and Co-sale
Agreement, each dated as of July 9, 2014, among Target and the holders of Target
Capital Stock named therein, will terminate in accordance with their respective
terms and without any action on the part of any party to this Agreement or any
other Person at the Effective Time. Target as Subsidiary’s sole owner has not
approved and it and the Subsidiary


    

--------------------------------------------------------------------------------





have not entered into any preliminary and/or final agreements for sale/pledge of
Subsidiary’s shares and/or commercial enterprise (business as an on-going
concern) and/or parts thereof.


b.Capital Stock of Others. Other than the Subsidiary listed in Section 3.2 of
the Target Disclosure Schedule, Target does not directly or indirectly own any
equity or similar interest in, or any interest convertible or exchangeable or
exercisable for, any equity or similar ownership interest in, any corporation,
partnership, joint venture or other business association or entity interest, and
the Company is not under any current or prospective obligation to form or
participate in, provide funds to, make any loan or capital contribution to, or
other investment in, or assume any liability or obligation of, any other person.
Target owns 100% of the equity interests of its Subsidiary, free and clear of
any Liens. Other than any securities of its Subsidiary held by Target, there are
no outstanding securities that are convertible into, exercisable for or
otherwise give the right to acquire any equity interests in any Subsidiary of
Target.


c.Solicitation Statement. Target has prepared and has delivered or will deliver
to each of Target’s stockholders a solicitation statement for the solicitation
of approval of Target’s stockholders describing this Agreement, the Certificate
of Merger, the Merger and the transactions contemplated hereby and thereby (the
“Solicitation Statement”). The Solicitation Statement contains the
recommendation of the board of directors of Target that Target’s stockholders
approve the Merger and this Agreement and the conclusion of the board of
directors of Target that the terms and conditions of the Merger are fair to and
in the best interests of Target’s stockholders. The Solicitation Statement
conforms in all respects with all Laws applicable to Target.


3.7Absence of Certain Changes. Except as set forth in Section 3.7 of the Target
Disclosure Schedule, since December 31, 2016 (the “Target Balance Sheet Date”),
Target has conducted its business in the ordinary course consistent with past
practice and there has not occurred:
a.a Material Adverse Effect on Target;
b.any change, event, development or condition (whether or not covered by
insurance) that has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect on Target;
c.any acquisition, sale or transfer of any material asset of Target other than
in the ordinary course of business and consistent with past practice;
d.any change in accounting methods or practices (including any change in
depreciation or amortization policies or rates) by Target or any revaluation by
Target of any of its assets;
e.any declaration, setting aside, or payment of a dividend or other distribution
with respect to the shares of Target or any direct or indirect redemption,
purchase or other acquisition by Target of any of its shares of capital stock
(other than repurchase of unvested Target Nonvoting Common Stock in connection
with the termination of service of a holder thereof at the price paid per such
share of Target Nonvoting Common Stock);
f.any Material Contract entered into by Target, other than in the ordinary
course of business and as provided to Acquiror, or any amendment or termination
of, or default under, any Material Contract;
g.any amendment or change to the Certificate of Incorporation or Bylaws of
Target;


    

--------------------------------------------------------------------------------





h.any increase in or modification of the compensation, employment terms, or
benefits (including any severance benefits) for any of Target’s or its
Subsidiary’s officers, directors or employees;
i.any amendment of any term of any outstanding security of Target;
j.any incurrence, assumption or guarantee by Target of any indebtedness for
borrowed money;
k.any creation, assumption or allowance by Target of any Lien on any of Target’s
assets;
l.any making of any loan, advance or capital contribution to or investment in
any Person, excluding any advance to any employee not in excess of $10,000 made
in the ordinary course of business consistent with past practices and relating
solely to advancement of travel and other business expenses;
m.any condemnation, seizure, damage, destruction or other casualty loss (whether
or not covered by insurance) affecting the assets, properties or business of
Target and, to Target’s Knowledge, no such loss is threatened;
n.any relinquishment by Target of any Material Contract or other material right,
other than those contemplated by this Agreement;
o.any labor dispute, other than routine and individual grievances that are
unlikely to result in any material claim or action, or any activity or
proceeding by a labor union or representative thereof to organize any employees
of Target, or any lockouts, strikes, slowdowns or work stoppages or threats
thereof by or with respect to such employees;
p.any termination or resignation of a management-level employee or an employee
responsible for creating Target Intellectual Property, or any threat by such an
employee to resign;
q.any capital expenditure, or commitment for a capital expenditure, for
additions or improvements to property, plant and equipment in excess of $25,000
individually or $100,000 in the aggregate;
r.except for capital expenditures and commitments referred to in Section (q)
above, any (i) acquisition, lease, license or other purchase of, or
(ii) disposition, assignment, transfer, license or other sale of, any tangible
assets or property or Intellectual Property in one or more transactions, or any
commitment in respect thereof, that, individually or in the aggregate, involved
or involve payments of $25,000 or more;
s.a cancellation or compromise of any material debt or claim or waiver or
release of any material right of Target;
t.a grant of credit to any customer, distributor or supplier of Target on terms
or in amounts materially more favorable than had been extended to such customer,
distributor or supplier in the past;
u.any material adverse change in Target’s relations with any customers,
distributors, suppliers or agents;


    

--------------------------------------------------------------------------------





v.any settlement or compromise of any claim, suit, action, proceeding,
investigation or arbitration;
w.a default by Target or any default by another party under any material lease,
license or other occupancy arrangement or any receipt of notice of noncompliance
or violation thereof by Target from any Person;
x.any delay or postponement by Target in the payment of accounts payable and
other liabilities outside the ordinary course of business;
y.any negotiation or agreement by Target to do any of the things described in
the preceding clauses (a) through (x) (other than negotiations with Acquiror and
its representatives regarding the transactions contemplated by this Agreement).
At the Effective Time, there will be no accrued but unpaid dividends on shares
of Target Capital Stock; or
z.any making or changing of any Tax election, adoption or changing of any Tax
accounting method, filing of any material amendment to a Return, entering into
of any closing agreement, settlement of any Tax claim or assessment or consent
to any Tax claim or assessment.


3.8Absence of Undisclosed Liabilities. Target has no material obligations or
liabilities of any nature (matured or unmatured, fixed or contingent) other than
(a) those set forth or adequately provided for in the balance sheet of Target as
of the Target Balance Sheet Date; (b) those incurred in the ordinary course of
business since the Target Balance Sheet Date and consistent with past practice;
and (c) those incurred in connection with the execution of this Agreement.


3.9Litigation. There is no private or governmental action, suit, proceeding,
claim, arbitration or investigation (collectively, “Litigation”) pending before
any Governmental Entity, or, to Target’s Knowledge, threatened against Target or
its Subsidiary or properties or any of their respective officers or directors
(in their capacities as such). There is no judgment, decree or order against
Target or its Subsidiary, or, to Target’s Knowledge, any of their respective
directors or officers (in their capacities as such), that could prevent, enjoin,
or materially alter or delay any of the transactions contemplated by this
Agreement, or that could reasonably be expected to have a Material Adverse
Effect on Target. All litigation to which Target is a party (or, to Target’s
Knowledge, threatened to become a party) is described in Section 3.9 of the
Target Disclosure Schedule. No current or former holder of Target Capital Stock,
current or former employee or other service provider of Target, or current or
former customer or supplier of Target has brought or to Target’s Knowledge
threatened any Litigation against Target since August 2, 2010 or, to Target’s
Knowledge, prior to August 2, 2010. Target is not a party to any agreements
purporting to settle any Litigation.


3.10Restrictions on Business Activities. There is no agreement, judgment,
injunction, order, decree or other instrument binding upon Target that has or
could reasonably be expected to have the effect of prohibiting or materially
impairing any business practice of Target, any acquisition of property by Target
or the conduct of business by Target as currently conducted by Target. Except
for customary powers of attorney granted to Target’s accountants and tax
advisors, which are listed in Section 3.10 of the Target Disclosure Schedule, no
power of attorney granted by or with respect to Target is currently in force.


3.11Intellectual Property.


a.Title. Target owns and has good and marketable title to, or possesses legally
enforceable rights to use, all Intellectual Property used in the business of
Target as currently conducted by Target free and clear of any Liens. The
Intellectual Property owned by and licensed to Target collectively


    

--------------------------------------------------------------------------------





constitutes all of the Intellectual Property necessary to enable Target to
conduct its business as such business is currently being conducted. No current
or former officer, director, stockholder, employee, consultant or independent
contractor has any right, claim or interest in or with respect to any
Intellectual Property owned by or licensed to Target, incorporated into any
Target Product or otherwise used in the business of Target (collectively “Target
Intellectual Property”). Except for the licensor of Intellectual Property
exclusively licensed to Target as set forth on Schedule 3.11(a) of the Target
Disclosure Schedule, no third party has any ownership right, title, interest,
claim in or Lien on any of the Intellectual Property owned or purported to be
owned by, or exclusively licensed to Target (“Target Owned IP”).


b.Except as set forth on Section 3.11(b) of the Target Disclosure Schedule, no
Person has had or has access to Target’s source code or any portion thereof in
or relating to any software source code, for the Target Products (“Target Source
Code”) other than current and prior employees, contractors and consultants
involved in the development of Target Products who are subject to written
confidentiality agreements with Target. Target has not delivered or licensed to
any Person, including any escrow agent, or agreed or obligated itself to deliver
or license to any Person any Target Source Code. No event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time,
or both) will, or would reasonably be expected to, result in the disclosure,
delivery or license by Target of any Target Source Code.


c.Target Intellectual Property. Section 3.11(c) of the Target Disclosure
Schedule lists:


(i)with respect to Target Owned IP, any and all applied for or registered
Patents, Trademarks and Copyrights (“Target Registered IP”), including the
jurisdictions in which each such Target Registered IP has been issued or
registered or in which any such application for such issuance and registration
has been filed, in each case listing, as applicable: (A) the name of the
applicant/registrant and current owner, (B) the jurisdiction where the item is
located, (C) the application or registration number and (D) and all actions that
are required to be taken by Target within 120 days following the date hereof in
order to avoid prejudice to, impairment or abandonment of such Target Registered
IP;


(ii)all Internet domain names, including their expiration dates; and


(iii)the following relating to each of the products or services produced,
marketed, licensed, sold, distributed, hosted or performed by or on behalf of
Target, including Target’s proprietary software (collectively, the “Target
Products”), or other Target Intellectual Property: (A) agreements granting any
right to distribute or sublicense a Target Product on any exclusive basis; (B)
any exclusive licenses of Intellectual Property to or from Target; (C) any
non-exclusive licenses of Intellectual Property to Target; (D) agreements
pursuant to which the amounts actually paid or payable under firm commitments to
Target are $100,000 or more; (E) joint development agreements; (F) any agreement
by which Target grants any ownership or sublicensing right to any Intellectual
Property that is or was Target Owned IP; (G) any order relating to Target
Intellectual Property; (H) any option relating to any Target Intellectual
Property; and (I) agreements pursuant to which any Person is or may be granted
any rights to create derivative works of or improvements to Target Products.


d.In Licenses. Section 3.11(d) of the Target Disclosure Schedule contains an
accurate list of all licenses, sublicenses and other agreements to which Target
is a party and pursuant to which Target is authorized to use any Intellectual
Property owned by any third party (“Third Party Intellectual Property”),
excluding “off the shelf” or other software widely available through regular
commercial distribution channels at a cost not exceeding $10,000 on standard
terms and conditions. No third party that


    

--------------------------------------------------------------------------------





has licensed Third Party Intellectual Property to Target has ownership or
license rights to improvements or derivative works made by Target.


e.Out Licenses. Section 3.11(e) of the Target Disclosure Schedule contains an
accurate list of all licenses, sublicenses and other agreements to which Target
is a party and pursuant to which Target authorizes any Person to use any Target
Intellectual Property, excluding nonexclusive customer licenses entered into in
the ordinary course of business by Target which do not materially deviate from
the standard form of license provided in the Data Room.


f.Third Party Infringement. To Target’s Knowledge, there is no unauthorized use,
disclosure, infringement or misappropriation of any Target Owned IP, or, to
Target’s Knowledge, any Third Party Intellectual Property, by any third party,
including any employee or former employee of Target. Target has not entered into
any agreement to indemnify any other person against any charge of infringement
of any Intellectual Property, other than indemnification provisions contained in
Target’s standard sales agreements with end users arising in the ordinary course
of business, the forms of which have been made available in the Data Room. There
are no royalties, fees or other payments payable by Target to any Person by
reason of the ownership, use, sale or disposition of Intellectual Property.


g.No Breach. Target is not in breach, nor to the Knowledge of Target is any
counterparty in breach, of any license, sublicense or other agreement relating
to the Target Intellectual Property. Neither the execution, delivery or
performance of this Agreement or any ancillary agreement contemplated hereby nor
the consummation of the Merger or any of the transactions contemplated by this
Agreement will (i) contravene, conflict with or result in any limitation on the
Surviving Corporation’s or Acquiror’s right to own or use any Target
Intellectual Property, including any Third Party Intellectual Property, (ii)
cause Target to grant to any third party any right with respect to any Target
Intellectual Property, or cause Surviving Corporation, Acquiror, any officer or
director of Target, or to the Knowledge of Target any of their other Affiliates
to grant to any third party any right to or with respect to any Intellectual
Property of Surviving Corporation, Acquiror or any of their Affiliates, (iii)
cause Target, Target’s officers or directors, Surviving Corporation, Acquiror or
to the Knowledge of Target any of their other Affiliates to be bound by, or
subject to, any non-compete, non-solicit or other restriction on the operation
or scope of its business, or (iv) cause Target, Target’s officers or directors,
Surviving Corporation, Acquiror or to the Knowledge of Target any of their other
Affiliates to be in violation of any agreement (including restriction on
assignment) or to be obligated to pay any royalties or other fees or
consideration with respect to any Intellectual Property of any Person in excess
of those payable by Target in the absence of this Agreement or the transactions
contemplated hereby.


h.Status. All Target Registered IP is valid and subsisting. All registration,
maintenance and renewal fees for Target Registered IP (to the extent due) have
been fully paid, all fees paid during prosecution and after issuance of
registration have been paid in the correct entity status amounts, and all
documents in connection with such Target Registered IP currently required to be
filed have been filed with the relevant authorities in the United States or
foreign jurisdictions, as the case may be, for the purposes of prosecuting,
maintaining and perfecting such Target Registered IP and recording Target’s
ownership interests therein. Neither (i) the conduct of the business of Target
(ii) the use, practice or other exploitation of the Target Owned IP, nor (iii)
the marketing, distribution, hosting, sale/license or other use of the Target
Products, has or does infringe, misappropriate, or make unlawful use of any
Intellectual Property or other proprietary asset owned by any Person or
constitute unfair competition or trade practices under applicable law. Target
has not received any notice or other communication (in writing or otherwise) of
any actual, alleged, possible or potential infringement, misappropriation or
unlawful use of any Intellectual Property or other proprietary asset owned by
any third party or any claim of unfair competition or trade practices under


    

--------------------------------------------------------------------------------





applicable law. There is no proceeding pending or, to Target’s Knowledge,
threatened, nor has any claim or demand been made that challenges the legality,
validity, enforceability or ownership of any item of Target Owned IP (or, to
Target’s Knowledge, Third Party Intellectual Property), or alleges a claim of
infringement of any Patents, Copyrights or Trademarks, or violation of any trade
secret or other proprietary right of any third party. Target has not brought a
proceeding alleging infringement of Target Owned IP or breach of any license or
agreement involving Intellectual Property against any third party.


i.Employee and Consultant Assignment. Except as set forth on Section 3.11(i)(1)
of the Target Disclosure Schedule, all current and former officers and employees
of Target and its Subsidiary have executed and delivered to Target an agreement
(containing no exceptions or exclusions from the scope of its coverage)
regarding the protection of proprietary information and the assignment to Target
of any Intellectual Property arising from services performed for Target by such
persons, the form of which has been supplied to Acquiror. Section 3.11(i)(2) of
the Target Disclosure Schedule contains a list of all agreements between Target
or its Subsidiary and an independent contractor. All current and former
consultants and independent contractors to Target or its Subsidiary involved
directly or indirectly in the development, modification, marketing and servicing
of any Target Products or Target Owned IP have executed and delivered to Target
an agreement in the form provided to Acquiror (containing no exceptions or
exclusions from the scope of its coverage) regarding the protection of
proprietary information and the assignment to Target of any Intellectual
Property arising from services performed for Target by such persons. Said
officer, employee, consultant and independent contractor agreements with Target
have validly and effectively vested in Target unencumbered and unrestricted
exclusive ownership of all of such officer, employee, consultant and independent
contractor’s right, title and interest in and to such Intellectual Property
arising from services performed for Target by such persons. No officer,
employee, consultant or independent contractor of Target or its Subsidiary is in
violation of any term of any patent disclosure agreement, contractor agreement,
or employment contract or any other contract or agreement relating to the
services such officer, employee, consultant or independent contractor provides
to Target or its Subsidiary. No current or former officer, director,
stockholder, employee, consultant or independent contractor of Target or its
Subsidiary has any right, claim or interest in or with respect to any Target
Intellectual Property. To the Knowledge of Target, none of the officers,
employees, consultants or independent contractors of Target is obligated under
any obligation (including licenses, covenants or commitments of any nature), or
subject to any order, that (i) would interfere with the efforts of such officer
or employee to promote the interests of Target or, in the case of consultant or
independent contractor, services for Target, (ii) would restrict Target’s
business or (iii) supersedes or conflicts with any of the terms of the agreement
executed by such officer, employee, consultant or independent contractor with
Target. Target neither uses nor requires rights in Intellectual Property of
officers, employees, consultants or independent contractors created outside of
their employment or engagement by Target.


j.Confidentiality. Target has taken all commercially reasonable and customary
measures and precautions necessary to protect and maintain the confidentiality
of all Target Intellectual Property (except immaterial Target Intellectual
Property whose confidentiality Target has made a reasonable business
determination not to protect) and otherwise to maintain and protect the full
value of all Target Intellectual Property. All use, disclosure or appropriation
of Intellectual Property not otherwise protected by Patents or Copyrights (other
than Trademarks, domain names and information intentionally publicly disclosed
where the value of such Target Intellectual Property was unimpaired by such
public disclosure) (“Confidential Information”) owned by Target by or to a third
party has been pursuant to the terms of a written agreement between Target and
such third party. All use, disclosure or appropriation by Target or its
Subsidiary of Confidential Information owned by a third party has been pursuant
to the terms of a written agreement between Target or its Subsidiary and such
third party, or is otherwise lawful.




    

--------------------------------------------------------------------------------





k.Products. A complete list of each Target Product, together with a brief
description of each, is set forth in Section 3.11(k) of the Target Disclosure
Schedule. All Target Products conform in all material respects with any
specification, documentation, written performance standard, representation or
statement provided with respect thereto by or on behalf of Target, except for
defects, bugs or errors arising in the normal course of business which,
individually or in the aggregate, do not materially impair the operation or
functionality of any such Target Product or result in a breach of any agreement
or undertaking with respect to any such Target Product. Target Products are free
of any ‘back door,’ ‘time bomb,’ ‘Trojan horse,’ ‘worm,’ ‘drop dead device,’
‘virus’ or other software routines or hardware components designed to permit
unauthorized access or to disable or erase software, hardware or data
(collectively, “Viruses”). Target has taken all commercially reasonable efforts
to detect and prevent the introduction of any Viruses into the Target Products.
There is no agreement or other commitment to which Target is a party (written or
otherwise) pursuant to which Target agreed (or is otherwise required) to develop
or release any feature or functionality not currently included in any Target
Product. No product liability claims have been communicated in writing to or, to
Target’s Knowledge, threatened against Target.


l.Standard Form Target Intellectual Property Contracts. Target made available in
the Data Room a complete and accurate copy of its standard form of: (i) end
user, software or program license agreement; (ii) purchase order and terms and
conditions of sale for Target Products; (iii) distributor or reseller agreement;
and (iv) each employee agreement containing any assignment or license of
Intellectual Property or any confidentiality provision. Section 3.11(l) of the
Target Disclosure Schedule accurately identifies each Contract involving Target
Intellectual Property that is not based on, or deviates in any material respect
from the corresponding standard form agreement made available in the Data Room,
including any agreement with an employee, consultant or contractor in which the
employee, consultant or independent contractors expressly reserved or retained
any Intellectual Property related to Target’s business, research or development.


m.No Proceedings. Target is not subject to any proceeding or outstanding decree,
order, judgment or stipulation restricting in any manner the use, transfer or
licensing of any Target Intellectual Property by Target, or which may affect the
validity, use or enforceability of such Target Intellectual Property. Target is
not subject to any agreement that restricts in any material respect the use,
transfer, delivery or licensing by Target of the Target Intellectual Property or
Target Products.


n.No Public Software. Section 3.11(n) of the Target Disclosure Schedule
identifies any and all Public Software used in any Target Products or Target
Software, describes the manner in which such Public Software was used (such
description shall include whether (and, if so, how) the Public Software was
modified and/or distributed by Target) and identifies the licenses under which
such Public Software was used. Target is in compliance with the terms and
conditions of all licenses for the Public Software. Target has not (i)
incorporated Public Software into, or combined Public Software with, the Target
Products, (ii) distributed Public Software in conjunction with any Target
Products, or (iii) otherwise used Public Software, in such a way that, with
respect to clauses (i), (ii) or (iii), creates, or purports to create,
obligations for Target with respect to any Target Products or grant, or purport
to grant, to any third party any rights or immunities under any Target Owned IP
(including using any Public Software that requires, as a condition of use,
modification and/or distribution of such Public Software that other software
incorporated into, derived from or distributed with such Public Software be (A)
disclosed or distributed in source code form, (B) be licensed for the purpose of
making derivative works or (C) be redistributable at no charge).


3.12Related Party Transactions. Target is not indebted to any director, officer,
employee or agent of Target (except for amounts due as normal salaries and
bonuses and in reimbursement of ordinary expenses), and no such person is
indebted to Target. No (a) officer, director or Affiliate of Target or to


    

--------------------------------------------------------------------------------





Target’s Knowledge, immediate family member of any such officer, director or
Affiliate, or to Target’s Knowledge any Person controlled by any one or more of
the foregoing (excluding Target) (each, a “Related Party”) presently or since
the Target Balance Sheet Date: (i) owns or has owned, directly or indirectly,
any interest in (excepting not more than five percent stock holdings for
investment purposes in securities of publicly held and traded companies), or is
an officer, director, employee or consultant of, any Person which is, or is
engaged in business as, a competitor, lessor, lessee, customer, distributor,
sales agent, or supplier of Target; (ii) owns or has owned, directly or
indirectly, in whole or in part, any tangible or intangible property that Target
uses or the use of which is necessary for the conduct of its business; (iii) has
or had any claim whatsoever or has brought any action, suit or proceeding
against, or owes or owed any amount to, Target; or (iv) on behalf of Target, has
made any payment or commitment to pay any commission, fee or other amount to, or
purchase or obtain or otherwise contract to purchase or obtain any goods or
services from, any corporation or other Person of which any officer or director
of Target, or to the Knowledge of Target an immediate family member of the
foregoing, is a partner or stockholder (excepting stock holdings solely for
investment purposes in securities of publicly held and traded companies). Target
is not a party to any transaction with any Related Party on other than
arm’s-length terms. There have been no transactions during the two-year period
ending on the date hereof that would require disclosure if Target were subject
to disclosure under Item 404 of Regulation S‑K under the Securities Act. As used
in this Section 3.12, “immediate family member” means any child, stepchild,
parent, stepparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law of such person, and any person
sharing the household of such person.


3.13Books and Records. Target has maintained business records with respect to
the assets and its business and operations which are true, accurate and complete
in all material respects, and there are no material deficiencies in such
business records. Target does not have any of its primary records, systems,
controls, data or information which are material to the operation of its
business recorded, stored, maintained, operated or otherwise wholly or partly
dependent upon or held by any means (including any electronic, mechanical or
photographic process, whether or not computerized) which (including all means of
access thereto and therefrom) are not under the exclusive ownership and direct
control of Target and/or its agents. The minute books of Target contain a
complete and accurate summary in all material respects of all meetings of
directors and stockholders or actions by written consent since December 23, 2013
through the date of this Agreement, and reflect all transactions referred to in
such minutes accurately.


3.14Bank Accounts. Section 3.14 of the Target Disclosure Schedule provides the
following information with respect to each account maintained by or for the
benefit of any of Target at any bank or other financial institution: (a) the
name of the bank or other financial institution at which such account is
maintained; (b) the account number; (c) the type of account; and (d) the names
of all Persons who are authorized to sign checks or other documents with respect
to such account.


3.15Complete Copies of Materials. Target has delivered or made available in the
Data Room true and complete copies of each document that has been requested by
Acquiror in connection with their due diligence review of Target.


3.16Material Contracts. Target has paid in full all amounts due under the
Material Contracts which are due and payable or accrued in accordance with IFRS
as consistently applied, all amounts due to others under the Material Contracts
(and has recognized revenues due from others thereunder in accordance with IFRS
as consistently applied), and has satisfied in full or provided for all of its
liabilities and obligations under the Material Contracts which are due and
payable, except amounts or liabilities disputed in good faith by Target for
which adequate reserves have been set aside and as shall be reflected in the
Working Capital Amount. Target is not a party to any material oral contract,
agreement or other arrangement.


    

--------------------------------------------------------------------------------





All of Target’s Material Contracts have been made available to Acquiror in the
Data Room and are listed in Section 3.16 of the Target Disclosure Schedule under
the applicable subsection of the definition of “Material Contract.” With respect
to each Material Contract:


(a)    The Material Contract is legal, valid, binding and enforceable and in
full force and effect with respect to Target, and, to Target’s Knowledge, is
legal, valid, binding, enforceable and in full force and effect with respect to
each other party thereto, in either case subject to the effect of bankruptcy,
insolvency, moratorium or other similar Laws affecting the enforcement of
creditors’ rights generally and except as the availability of equitable remedies
may be limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding at equity or at law);
(b)    The Material Contract will continue to be legal, valid, binding and
enforceable and in full force and effect immediately following the Effective
Time in accordance with its terms as in effect prior to the Effective Time,
subject to the effect of bankruptcy, insolvency, moratorium or other similar
Laws affecting the enforcement of creditors’ rights generally and except as the
availability of equitable remedies may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at equity or at law);
(c)    Neither Target nor, to Target’s Knowledge, any other party is in material
breach or default, and no event has occurred that with notice or lapse of time
would constitute a material breach or default by Target or, to Target’s
Knowledge, by any such other party, or permit termination, modification or
acceleration, under such Material Contract; and
(d)    The Closing and the transactions contemplated hereby will not require
Target to give any notice or receive any prior consent, will not constitute a
breach or default by Target, or permit termination, modification or
acceleration, under such Material Contract.
3.17Inventory. Target had no inventory as of, and has not acquired any inventory
since the Target Balance Sheet Date.


3.18Accounts Receivable. Subject to any reserves set forth therein, the accounts
receivable, unbilled work in process and other debts due or recorded as shown on
the Target Financial Statements are valid and genuine, have arisen solely out of
bona fide sales and deliveries of goods, performance of services, and other
business transactions in the ordinary course of business consistent with past
practices in each case with persons other than Affiliates, are not subject to
any prior assignment or Lien, and to Target’s Knowledge are not subject to valid
defenses, set-offs or counter claims. The accounts receivable are good and
collectible in full in accordance with their terms at their recorded amounts,
subject only to the reserve for doubtful accounts on the Target Financial
Statements.


3.19Customers and Suppliers. Within the past three years, no customer and no
supplier of Target has canceled or otherwise terminated, or made any oral or
written threat to Target to cancel or otherwise terminate its relationship with
Target or decrease materially its services or supplies to Target in the case of
any supplier, or its use of the services or products of Target in the case of
any customer. Target has not breached any agreement with or engaged in any
fraudulent conduct with respect to, any customer or supplier of Target.


3.20Employees and Consultants. Section 3.20 of the Target Disclosure Schedule
contains a list of the names of all current employees (including part-time
employees and temporary employees), leased employees, independent contractors
and consultants of Target, together with their


    

--------------------------------------------------------------------------------





respective salaries or wages, other compensation, any change in compensation
since the Target Balance Sheet Date, sick and vacation leave that is accrued but
unused, dates of employment and positions (including identification of whether
such individuals are employees or contractors). Target has not made any changes
to the aggregate compensation of its employees since December 31, 2016 other
than in the ordinary course of business consistent with past practice. Any
increases to the salaries of Target’s employees made since December 31, 2016
were offset by decreases to such employees’ bonus or target bonus amounts, and
all such changes, including target bonus reductions, were communicated to such
employees in writing in connection with such changes. None of the officers of
Target, nor to Target’s Knowledge, none of the employees, contractors or
consultants of Target intends to resign, retire or discontinue his or her
relationship with Target as a result of the transactions contemplated by this
Agreement or otherwise. Target is not a party to any employment contract with
any of its officers or employees with respect to such person’s employment and
the employment of each employee and the engagement of each independent
contractor of Target is terminable at will, without any penalty, liability or
severance obligation incurred by Target. To Target’s Knowledge, no employee or
independent contractor of Target is in violation of any term of any employment
contract, confidentiality or other proprietary information disclosure agreement
or any other agreement or contract relating to the right of any such employee to
be employed by Target. All employees, consultants and independent contractors of
Target and its Subsidiary have executed an employment agreement or consulting
agreement, as applicable, in the form provided to Acquiror. Target has fully
complied with the requirements of the Immigration Reform and Control Act of
1986, as amended, and other United States immigration Laws related to the
verification of citizenship or legal permission to work in the United States
with respect to all of the employees of Target who work in the United States.
With respect to Target’s employees working in Republic of Bulgaria, Target has
fully complied with the relevant Bulgarian labor and migration Laws.


3.21Tangible Personal Property. Target has good and marketable, indefeasible
title to all of its properties, interests in properties and assets reflected in
the Target Balance Sheet or acquired after the Target Balance Sheet Date (except
properties, interests in properties and assets sold or otherwise disposed of
since the Target Balance Sheet Date in the ordinary course of business), or with
respect to leased properties and assets, valid leasehold interests therein, free
and clear of all Liens, except (a) the lien of current taxes not yet due and
payable; (b) such imperfections of title, Liens and easements as do not and will
not materially detract from or interfere with the use of the properties subject
thereto or affected thereby, or otherwise materially impair business operations
involving such properties; (c) Liens securing debt that is reflected on the
Target Balance Sheet; and (d) such other Liens as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on
Target. The plants, property and equipment of Target that are used in the
operations of Target’s business are in all material respects in good operating
condition and repair, subject to normal wear and tear and are usable in the
ordinary course of business consistent with past practices. All tangible assets
and properties used in the operations of Target are reflected in the Target
Balance Sheet to the extent required by IFRS and constitute all of the tangible
assets and properties necessary to conduct Target’s operations and business as
currently conducted by Target. All leases to which Target is a party are in full
force and effect and are valid, binding and enforceable in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium or other similar Laws affecting or relating to creditors’
rights generally; and general principles of equity (regardless of whether
asserted in a proceeding in equity or at law). True and correct copies of all
such leases (as amended to date) have been made available in the Data Room.
Target has never owned any real property.


3.22Environmental Matters. Target is and has been in compliance with all
Environmental Laws relating to the properties or facilities used, leased or
occupied by Target at any time (collectively, “Target Facilities;” such
properties or facilities currently used, leased or occupied by Target are
defined herein as “Target Current Facilities”), and no discharge, emission,
release, leak or spill of Hazardous Materials has occurred at any Target
Facilities that may or will give rise to liability of Target under


    

--------------------------------------------------------------------------------





Environmental Laws. To Target’s Knowledge, there are no Hazardous Materials
(including asbestos) present in the surface waters, structures, groundwaters or
soils of or beneath any Target Current Facilities. To Target’s Knowledge, there
neither are nor have been any aboveground or underground storage tanks for
Hazardous Materials at the Target Current Facilities. To Target’s Knowledge, no
Target employee or other person has claimed that Target is liable for alleged
injury or illness resulting from an alleged exposure to a Hazardous Material. No
civil, criminal or administrative action, proceeding or investigation is pending
against Target, or, to Target’s Knowledge, threatened against Target, with
respect to Hazardous Materials or Environmental Laws; and Target is not aware of
any facts or circumstances that could form the basis for assertion of a claim
against Target or that could form the basis for liability of Target, regarding
Hazardous Materials or regarding actual or potential noncompliance with
Environmental Laws.


3.23Taxes.


a.Each of Target and its Subsidiary have prepared and timely filed all Returns
that Target and its Subsidiary were required to file on or before the Closing
Date under applicable Laws and regulations. All such Returns are true and
correct in all material respects and have been completed in accordance with
applicable Laws.


b.All Taxes due and owing by Target or its Subsidiary (whether or not shown on
any Return) have been timely paid. Each of Target and its Subsidiary have
withheld and paid all Taxes required to have been withheld and paid in
connection with any amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party.


c.There is no Tax deficiency outstanding or assessed or, to Target’s Knowledge,
proposed against Target that is not reflected as a liability on the Target
Balance Sheet, nor has Target or its Subsidiary executed any agreements or
waivers extending any statute of limitations on or extending the period for the
assessment or collection of any Tax.


d.Neither Target nor its Subsidiary has liabilities for unpaid Taxes that have
not been adequately accrued for or reserved on the Target Balance Sheet, whether
asserted or unasserted, contingent or otherwise and neither Target nor its
Subsidiary has Knowledge of any basis for the assertion of any such liability
attributable to Target or its Subsidiary, its assets or operations.


e.Neither Target nor its Subsidiary is a party to any Tax-sharing, allocation or
similar arrangement with any other party, and neither Target nor its Subsidiary
has assumed any obligation to pay any Tax obligations of, or with respect to any
transaction relating to, any other person or agreed to indemnify any other
person with respect to any Tax.


f.Neither Target’s nor its Subsidiary’s Returns have ever been audited by a
Governmental Entity, nor, to Target’s Knowledge, is any such audit in process or
pending, and neither Target nor its Subsidiary have been notified in writing of
any request for such an audit or other examination including any notice of
deficiency or proposed adjustment, and no officer or director of Target or its
Subsidiary has Knowledge that any taxing authority intends to assess additional
Taxes for any period for which Returns of Target or its Subsidiary have been
filed.


g.Neither Target nor its Subsidiary has ever been a member of an Affiliated
Group.




    

--------------------------------------------------------------------------------





h.Neither Target nor its Subsidiary will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any (A)
change in method of accounting for a taxable period ending on or prior to the
Closing Date; (B) “closing agreement” as described in Section 7121 of the Code
(or any corresponding or similar provision of state, local, or non-U.S. income
Tax law) executed on or prior to the Closing Date; (C) intercompany transaction
or excess loss account described in Treasury Regulations under Section 1502 of
the Code (or any corresponding or similar provision of state, local, or non-U.S.
income Tax law); (D) installment sale or open transaction disposition made on or
prior to the Closing Date; (E) prepaid amount received on or prior to the
Closing Date; or (F) election under Section 108(i) of the Code.


i.Target has not distributed stock of another Person, or has had its stock
distributed by another Person, in a transaction that was purported or intended
to be governed in whole or in part by Section 355 or Section 361 of the Code.


j.Neither Target nor its Subsidiary (A) is or has been a “controlled foreign
corporation” as defined in Section 957 of the Code, (B) is or has been a
“passive foreign investment company” within the meaning of Section 1297 of the
Code, or (C) has a permanent establishment (within the meaning of an applicable
Tax treaty) or otherwise has an office or fixed place of business in a country
other than the country in which it is organized.


k.Target and its Subsidiary has disclosed to Acquiror (i) any Tax exemption, Tax
holiday or other Tax-sparing arrangement that Target has in any jurisdiction,
including the nature, amount and lengths of such Tax exemption, Tax holiday or
other Tax-sparing arrangement; and (ii) any expatriate tax programs or policies
affecting Target. Target is in material compliance with all terms and conditions
required to maintain such Tax exemption, Tax holiday or other Tax-sparing
arrangement or order of any Governmental Entity.


l.Target and its Subsidiary has made available in the Data Room copies of all
Returns filed for the five Tax periods prior to the Closing Date.


m.Neither Target nor its Subsidiary has engaged in any transaction that would
constitute a “tax shelter”, a “reportable transaction”, a transaction
substantially similar to a “tax shelter” or “reportable transaction” within the
meaning of Section 6011, 6662A or 6662 of the Code and the regulations
thereunder and similar state or local Tax statutes and that has not been
disclosed on an applicable Return.


n.Neither Target nor its Subsidiary has submitted a request for a ruling to the
IRS or a state Tax authority.


o.Neither Target nor its Subsidiary has at any time made, changed or rescinded
any express or deemed election relating to Taxes that is not reflected in any
Return.


p.Each of Target and its Subsidiary has since August 2, 2010 and, to Target’s
Knowledge, prior to August 2, 2010, been in compliance with all applicable
transfer pricing Laws, including the execution and maintenance of
contemporaneous documentation substantiating the transfer pricing practices and
methodology of Target and its Subsidiary. The prices for any property or
services provided by or to Target or any of its Affiliates are arm’s length
prices for purposes of the relevant applicable transfer pricing laws, including
Treasury Regulations promulgated under Section 482 of the Code.




    

--------------------------------------------------------------------------------





q.Target does not have Tax attributes that are currently subject to a limitation
under Sections 382, 383 or 384 of the Code (or any corresponding provision of
state or local Law).


r.Target has not been at any time a real property holding corporation within the
meaning of Section 897(c)(2) of the Code.


s.Target is not a party to any contract, agreement, plan or arrangement,
including but not limited to the provisions of this Agreement, covering any
employee or former employee of Target that, individually or collectively, could
give rise to the payment of any amount that would not be deductible pursuant to
Sections 280G, 404 or 162(m) of the Code by Target or Merger Sub as an expense
under applicable Law. There is no agreement, plan, arrangement or other contract
covering any employee or other service provider of Target or its Subsidiary (or
any other entity treated as a member of Target’s affiliated group for purposes
of Section 280G(d)(5) of the Code), including arrangements contemplated by this
Agreement, that, considered individually or in the aggregate with any other such
agreements, plans, arrangements or other contracts in existence, will, or could
reasonably be expected to, give rise directly or indirectly to the payment of
any amount that would be characterized as a “parachute payment” within the
meaning of Section 280G(b)(1) of the Code or similar provisions of Law.  There
is no agreement, plan, arrangement or other contract by which Target or its
Subsidiary is bound to compensate any Person for excise taxes paid pursuant to
Section 4999 of the Code. 


t.No stock options, stock appreciation rights or other equity-based awards
issued or granted by Target or its Subsidiary are deferred compensation
arrangements subject to the requirements of Section 409A of the Code. 


3.24Reserved.


3.25Employee Matters. Target and to Target’s Knowledge, each third party that
supplies employees or contractors who directly or indirectly perform services
for Target has complied in all material respects with all Laws respecting
employment agreements and terms and conditions of employment, including, but not
limited to, applicant and employee background checking, immigration Laws,
discrimination Laws, verification of employment eligibility, employee leave
Laws, classification of workers as employees and independent contractors, wage
and hour Laws, and occupational safety and health Laws. There are no proceedings
pending or, to Target’s Knowledge, threatened, between Target and any or all of
its current or former employees, including any claims for actual or alleged
harassment or discrimination based on race, national origin, age, sex, sexual
orientation, religion, disability, or similar tortious conduct, breach of
contract, wrongful termination, defamation, intentional or negligent infliction
of emotional distress, interference with contract or interference with actual or
prospective economic disadvantage. There are no claims pending, or, to Target’s
Knowledge, threatened, against Target under any workers’ compensation or
long-term disability plan or policy. Target is not a party to any collective
bargaining agreement or other labor union contract, nor does Target know of any
activities or proceedings of any labor union to organize its employees. Target
has provided all employees with all wages, benefits, relocation benefits, stock
options, bonuses and incentives, and all other compensation that became due and
payable through the date of this Agreement. There is no unfair labor practice
complaint pending or, to Target’s Knowledge, threatened against Target before
any Governmental Entity. There currently is no labor strike, slowdown, lockout
or stoppage or union organization campaign, election or similar action pending
or, to Target’s Knowledge, threatened against or affecting Target.


3.26Insurance. Target has policies of insurance and bonds of the type and in
amounts customarily carried by persons conducting businesses or owning assets
similar to those of Target and all


    

--------------------------------------------------------------------------------





such insurance policies and bonds are in full force and effect. Section 3.26 of
the Target Disclosure Schedule sets forth the name of each insurer,
policyholder, covered insured, policy number, period of coverage, scope
(including whether the coverage was on a claims made, occurrence or other basis)
and amount for each insurance policy to which Target has been a party, named
insured, or loss payee since January 1, 2015. There is no material claim pending
under any of such policies or bonds as to which coverage has been questioned,
denied or disputed by the underwriters of such policies or bonds. All premiums
due and payable under all such policies and bonds have been paid and Target is
otherwise in compliance in all material respects with the terms of such policies
and bonds. There is no material premium increase with respect to, or to Target’s
Knowledge, threatened termination of, any of such policies.


3.27Compliance With Laws. Target has complied in all material respects with, is
not in material violation of, and has not received any notices of violation and
has not been under investigation with respect to, any Law with respect to the
conduct of its business, or the ownership or operation of its business,
properties and assets.


3.28Compliance with International Trade Laws. Target is, and at all times since
August 2, 2010 and, to Target’s Knowledge, prior to August 2, 2010 has been, in
compliance in all material respects with, and is not and has not been in
material violation of any International Trade Law. Target has not received any
order, notice, or other communication from any governmental body regarding any
actual or potential violation or failure to comply with any International Trade
Law. Target’s export control classification number (for each Target Product) is
set forth on Section 3.28 of the Target Disclosure Schedule.


3.29Absence of Unlawful Payments. None of (a) Target, (b) Target’s Affiliates
(excluding stockholders of Target), (c) to Target’s Knowledge, any stockholder
of Target, nor, (d) to Target’s Knowledge, any employee or agent of Target, in
each case while such Person was acting on behalf of Target, has: (i)  used any
corporate or other funds for unlawful contributions, payments, gifts or
entertainment; (ii) made any unlawful expenditures relating to political
activity to government officials or others or established or maintained any
unlawful or unrecorded funds; (iii) made any direct or indirect unlawful payment
to any foreign or domestic government official or employee from corporate funds;
(iv) violated any provision of the FCPA, UK Bribery Act of 2010 or other similar
Law or regulation; or (v)  accepted or received any unlawful contributions,
payments, gifts or expenditures.


3.30Brokers’ and Finders’ Fee. No Person is entitled to brokerage or finders’
fees or agents’ commissions or investment bankers’ fees or any similar charges
in connection with the Merger, this Agreement or any transaction contemplated
hereby.


3.31Privacy and Security.


a.Accessibility. A Privacy Statement is posted and is accessible to Individuals
at all times on each Target Site. Target maintains a hypertext link to the
applicable Privacy Statement from the homepage of each Target Site, and Target
uses its commercially reasonable efforts to include a hypertext link to the
applicable Privacy Statement from every page of the Target Sites on which any
Personal Data is collected.


b.Contents of Privacy Statement. The Privacy Statements are clearly written and
include, at a minimum, accurate notice to Individuals about Target’s collection,
storage, processing, use and disclosure policies and practices with respect to
Personal Data. The Privacy Statements are accurate and consistent with the Terms
and Conditions and Target’s actual practices with respect to the collection,
storage, processing, use and disclosure of Personal Data.


    

--------------------------------------------------------------------------------





c.Compliance with Privacy Statement and Security Policies. Target (i) complies
with the Privacy Statements and Security Policies; (ii) complies with all
applicable Privacy Regulations; and (iii) takes all appropriate measures to
protect and maintain the confidential nature of Personal Data, except for such
failures to comply as could not reasonably be expected to have a Material
Adverse Effect on Target.


d.Data Security. Target deploys all commercially reasonable technological,
physical and procedural measures to protect Personal Data and Target’s systems
and other data against loss, theft and unauthorized access or disclosure, and to
be in compliance with industry standards. Without limiting the generality of the
foregoing, Target has encrypted all data (including Personal Data) at all times
in compliance with information security industry standards. To Target’s
Knowledge, there has been no unauthorized access, use, or disclosure of data
(including Personal Data) in the possession or control of Target and any of its
contractors with regard to any data (including Personal Data) obtained from or
on behalf of Target. Target contractually requires all third parties, including
vendors, affiliates, and any other persons providing services to Target or
acting on Target’s behalf to comply with all applicable Privacy Regulations, and
to take all reasonable steps to ensure that all data (including Personal Data)
in such third party’s possession or control is protected against loss, theft and
unauthorized access or disclosure.


e.Collection of Information. Target does not knowingly collect information from
or target children under the age of thirteen. Target does not sell, rent or
otherwise make available to third parties any Personal Data, except as required
to fulfill the employment relationship with its employees.


f.Use of Information. Target only uses Personal Data for the purposes for which
it was collected and consistent with any Privacy Statement pertaining to the use
of such Personal Data. Each Privacy Statement contains rules for the review,
modification and deletion of Personal Data by the applicable Individual, and
Target is and has been since August 2, 2010 or, to Target’s Knowledge, prior to
August 2, 2010, in compliance with each Privacy Statement and Security Policy,
except for such failures to comply as could not reasonably be expected to have a
Material Adverse Effect on Target. All versions of the Privacy Statements and
Security Policies are attached hereto in Section 3.31(f) of the Target
Disclosure Schedule. Other than as constrained by the Privacy Statements,
Security Policies and by Privacy Regulations, Target is not restricted in its
use and/or distribution of Personal Data.


g.Right to Transfer. Target has the full power and authority to transfer all
rights Target has in all Personal Data in Target’s possession and/or control to
Acquiror. The Privacy Statements expressly permit the transfer of all Personal
Data in Target’s possession or control in accordance with the acquisition or
sale of all or substantially all of the assets of Target. Target is not a party
to any Material Contract, or is subject to any other obligation that, following
the Effective Time, would prevent Acquiror and/or its affiliates from using
Personal Data in a manner consistent with Privacy Regulations and industry
standards regarding the disclosure and use of information. No Privacy Statement
or Material Contract prohibits or restricts the transfer of Personal Data
outside of the country of collection, including to the United States. No claims
or controversies have arisen alleging that Target is in violation of: (i) any
Privacy Statement; (ii) any Privacy Regulation; (iii) any Security Policy or
(iv) any Material Contract (or provision thereof) applicable or pertaining to
Personal Data.


h.Compliance. Target is and has been, at all times since August 2, 2010 and, to
Target’s Knowledge, prior to August 2, 2010, in compliance in all material
respects with (i) all Privacy Regulations, and (ii) all Material Contracts (and
provisions thereof) applicable or pertaining to Personal Data. Neither the
execution, delivery or performance of this Agreement, nor the consummation of
any of


    

--------------------------------------------------------------------------------





the transactions contemplated by this Agreement, will violate any Privacy
Regulation, any Privacy Statement or any Material Contract (or provision
thereof) applicable or pertaining to Personal Data.


3.32Product or Service Liability. Since the Target Balance Sheet Date, there has
been no claim, suit, action, proceeding or investigation by or before any
Governmental Entity pending or, to Target’s Knowledge, threatened against or
involving Target relating to (a) any products of or services performed by Target
and alleged to have been defective or improperly rendered or not in compliance
with contractual requirements, or (b) any products or software delivered or sold
by Target which are defective or not in compliance in all material respects with
contractual requirements.


3.33Product Warranty. Each product manufactured, sold, leased, licensed or
delivered by Target has been in conformity in all material respects with all
applicable contractual commitments and all express and implied warranties, and
Target has no material liability (and to Target’s Knowledge, there is no basis
for any present or future claim, suit, action or proceeding against it giving
rise to any liability) for replacement or repair thereof or other damages in
connection therewith, except for claims arising in the normal course of
business, which in the aggregate, are not material to the financial condition of
Target.


3.34State Takeover Laws; Charter Provisions. Target has taken all necessary
action to exempt the transactions contemplated by this Agreement from, or if
necessary to challenge the validity or applicability of, any applicable
“moratorium,” “fair price,” “business combination,” “control share,” or other
anti-takeover Laws. Target has taken all action so that the entering into this
Agreement and the consummation of the Merger and the other transactions
contemplated by this Agreement do not and will not result in the grant of any
rights to any Person under the Certificate of Incorporation or Bylaws of Target
or restrict or impair the ability of Acquiror or Merger Sub to vote, or
otherwise to exercise the rights of a stockholder with respect to, shares of
Target Capital Stock that may be directly or indirectly acquired or controlled
by them.


3.35Effect of the Transaction. No creditor, employee, consultant or customer or
other Person having a material business relationship with Target has, to
Target’s Knowledge, informed Target that such Person currently intends to change
the relationship because of this Agreement or because of any of the transactions
contemplated hereby, nor, to Target’s Knowledge, is there any such intent.


3.36Representations Complete. None of the representations or warranties made by
Target herein or in any Schedule or exhibit hereto, including the Target
Disclosure Schedule, no certificate furnished by Target pursuant to this
Agreement, and no agreement, report, document or written statement furnished to
Acquiror pursuant hereto or in connection with the transactions contemplated
hereby, contain, or will contain at the Effective Time, any untrue statement of
a material fact, or omits or will omit at the Effective Time to state any
material fact necessary in order to make the statements contained herein or
therein, in the light of the circumstances under which made, not misleading.


3.37Disclaimer of Additional Representations and Warranties. Except for the
representations and warranties of Target expressly set forth in this Agreement,
neither Target nor any other Person makes any express or implied representation
or warranty on behalf of Target in connection with the Merger or other
transactions contemplated by this Agreement.


4.Representations and Warranties of Acquiror and Merger Sub. Acquiror and Merger
Sub represent and warrant to Target that the statements contained in this
Section 4 are true and correct.


4.1Organization, Standing and Power. Each of Acquiror and Merger Sub is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Delaware.


    

--------------------------------------------------------------------------------





Acquiror has the corporate power to own its properties and to carry on its
business as now being conducted and as proposed to be conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the failure to be so qualified and in good standing could reasonably be expected
to have a Material Adverse Effect on Acquiror. Neither Acquiror nor Merger Sub
is in violation of any of the provisions of its Certificate of Incorporation or
Bylaws.


4.2Authority. Acquiror and Merger Sub have all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been, or will have
been by the Closing, duly authorized by all necessary corporate action on the
part of Acquiror and Merger Sub. This Agreement has been duly executed and
delivered by Acquiror and Merger Sub and constitutes the valid and binding
obligations of Acquiror and Merger Sub enforceable against Acquiror and Merger
Sub in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors’ rights generally, and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The execution and delivery of this Agreement
do not, and the consummation of the transactions contemplated hereby will not,
conflict with, or result in any violation of, or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any material obligation or loss of a material
benefit under (a) any provision of the Certificate of Incorporation or Bylaws of
Acquiror or any of its Subsidiaries; or (b) any material mortgage, indenture,
lease, contract or other agreement or instrument, permit, concession, franchise,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to Acquiror or any of its Subsidiaries or their properties or assets
in the case of clause (b), except for such conflicts, violations, defaults,
rights of termination, cancellation or acceleration as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
Acquiror. No consent, approval, order or authorization of or registration,
declaration or filing with any Governmental Entity is required by or with
respect to Acquiror or any of its Subsidiaries in connection with the execution
and delivery of this Agreement by Acquiror and Merger Sub or the consummation by
Acquiror and Merger Sub of the transactions contemplated hereby, except for the
filing of the Certificate of Merger, as provided in Section 2.2.


4.3Interim Operations of Merger Sub. Merger Sub was formed solely for the
purpose of engaging in the transactions contemplated by this Agreement, has
engaged in no other business activities and has conducted its operations only as
contemplated by this Agreement.


4.4Sufficient Funds. Acquiror has, and will have available to it upon the
Closing Date, sufficient funds to consummate the transactions contemplated by
this Agreement.


5.Additional Agreements.


5.1Preparation of Solicitation Statement. Target covenants that the Solicitation
Statement does not, and at the Effective Time, the Solicitation Statement will
not, (i) contain any statement that is false or misleading with respect to any
material fact, (ii) omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they are
made, not false or misleading, or (iii) omit to state any material fact
necessary to correct any statement in any earlier communication that has become
false or misleading. Notwithstanding the foregoing, Target makes no
representation, warranty or covenant with respect to any information supplied by
Acquiror or Merger Sub that is contained in any of the foregoing documents and
that is specifically designated in writing as “Acquiror-supplied materials.”
Anything to the contrary contained herein notwithstanding, Target has not
included and shall not include in the Solicitation Statement any information
with respect to Acquiror or its affiliates or


    

--------------------------------------------------------------------------------





associates, the form and content of which information shall not have been
approved by Acquiror prior to such inclusion. Target shall deliver written
consents of Target’s stockholders from (a) the holders of the requisite shares
under Delaware Law to approve this Agreement and the Merger within twelve (12)
hours of the execution of this Agreement, and (b) the holders of 90% of the
shares of Target Capital Stock (other than the Repurchased Shares) entitled to
vote on this Agreement and the Merger, voting together as a single class, on an
as converted to Target Common Stock basis, within one (1) Business Day of the
execution of this Agreement.


5.2Confidentiality. The parties acknowledge that Acquiror and Target have
previously executed a confidentiality agreement dated September 2, 2016 (the
“Confidentiality Agreement”), which Confidentiality Agreement is hereby
incorporated herein by reference and shall continue in full force and effect in
accordance with its terms.


5.3Further Assurances. Acquiror and Target shall use all reasonable efforts to
take, or cause to be taken, all actions necessary to effectuate the Merger and
make effective the other transactions contemplated by this Agreement. Without
limiting the generality of the foregoing, each party to this Agreement shall:
(i) make any filings and give any notices required to be made and given by such
party in connection with the Merger and the other transactions contemplated by
this Agreement; (ii) use all reasonable efforts to obtain any consent required
to be obtained (pursuant to any applicable legal requirement or contract, or
otherwise) by such party in connection with the Merger or any of the other
transactions contemplated by this Agreement; and (iii) use all reasonable
efforts to lift any restraint, injunction or other legal bar to the Merger. Each
party, at the reasonable request of the other party, shall execute and deliver
such other instruments and do and perform such other acts and things as may be
necessary or desirable for effecting completely the consummation of this
Agreement and the transactions contemplated hereby.


5.4Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such expense.


5.5Closing Capitalization Schedule; Closing Consideration Spreadsheet.


a.Target shall have prepared and delivered to Acquiror at least two (2) calendar
days prior to Closing a complete and correct schedule (the “Closing
Capitalization Schedule”) setting forth (i) the number of shares of Target
Capital Stock issued and outstanding immediately prior to the Effective Time and
the amount of any accrued and/or declared but unpaid dividends, if any,
immediately prior to the Effective Time, and (ii) the number of Vested Target
Options outstanding immediately prior to the Effective Time (including the
number of shares of Target Nonvoting Common Stock for, and the exercise prices
at, which such Vested Target Options may be exercised). The Closing
Capitalization Schedule shall also set forth the name of each holder of Target
Capital Stock and each Vested Target Option immediately prior to the Effective
Time and the number of shares of Target Capital Stock and shares issuable upon
exercise of Vested Target Options, held by each such holder immediately prior to
the Effective Time. The Closing Capitalization Schedule shall be complete and
correct in all respects.


b.Target shall have prepared and delivered to Acquiror at least two (2) calendar
days prior to Closing a complete and correct schedule (the “Closing
Consideration Spreadsheet”) setting forth (i) the respective amounts of the
Merger Consideration payable at the Closing to each holder of Target Capital
Stock and each holder of a Target Option pursuant to and in accordance with
Section 2.6 (on a holder-by-holder basis), (ii) the Pro Rata Percentage for each
holder of Target Capital Stock and each holder of Target Options, (iii)
respective portion of the Escrow Fund to be withheld from each of the
Indemnifying Parties pursuant to and in accordance with Section 7 hereof (on a
holder-by-holder basis), in each case,


    

--------------------------------------------------------------------------------





specifying whether such amounts are reportable on IRS Form W-2, IRS Form 1099B
or IRS Form 1099 Miscellaneous, together with the calculations, set forth in
reasonable detail, used to derive the foregoing amounts. The Closing
Consideration Spreadsheet shall be complete and correct in all respects.
Notwithstanding anything to the contrary contained herein, the sum of the
aggregate consideration to be paid in respect of all the shares of Target
Capital Stock and all Target Options shall not under any circumstances exceed an
amount equal to the Net Aggregate Consideration. In the event that Target or
Acquiror discovers an error in the Closing Consideration Spreadsheet prior to
the payment of the consideration contemplated thereby, such party shall notify
the other party and they shall thereafter cooperate to correct such error
(including by adjusting the amount of consideration payable to the payees
thereof).


5.6Employee Benefits Matters. Acquiror shall use commercially reasonable efforts
to provide that all employees of Target shall be given credit for all service
with Target (or service credited by Target) for purposes of eligibility and
vesting under all employee benefit plans, programs, policies and arrangements
and employment policies maintained by the Acquiror in which they become
participants.


5.7Tax Matters.


(a)    Tax Returns.  Acquiror shall prepare or cause to be prepared and timely
file or cause to be timely filed all Returns of Target and its Subsidiary for
any Tax period that are filed after the Closing Date.  The Acquiror shall engage
Moss Adams LLP to prepare each Tax Return that includes a taxable period
beginning prior to the Closing Date and such Returns shall be prepared as
required by, and in accordance with, applicable Law.  Acquiror shall permit
Stockholders’ Agent to review each such Return at least thirty (30) days prior
to filing.  Stockholders’ Agent shall be entitled to comment on such Returns
which Acquiror shall consider in good faith.  Acquiror, subject to
indemnification rights pursuant to Article VII, shall pay or cause to be paid
all Taxes due with respect to Returns described in this Section 5.7(a).


(b)    Liability for Straddle Period Returns.  In the case of any Straddle
Period: (i) Taxes, other than those described in clause (ii), shall be allocated
based on an assumed closing of the books of each of the Company and its
Subsidiary as of the Effective Time, with exemptions, allowances or deductions
that are calculated on an annual bases (including depreciation and amortization
deductions computed as if the Effective Time was the last day of the Straddle
Period) allocated between the portion of the Straddle Period ending on the
Effective Time and the portion of the Straddle Period thereafter in proportion
to the number of days in each such portion and (ii) any real, personal and
intangible property Taxes for the Pre-Closing Tax Period shall be equal to the
amount of such Taxes for the entire Straddle Period multiplied by a fraction the
numerator of which is the number of days in the Straddle Period ending on the
Closing Date and the denominator of which is the total number of days in the
Straddle Period.


(c)    Amendment of Returns. Except as required by applicable Law, Acquiror
shall not amend, refile, revoke or otherwise modify any Return or Tax election
of Target or its Subsidiary with respect to a Tax period prior to the Effective
Time, in each case that would reasonably be expected to give rise to an
indemnification claim pursuant to this Agreement, without the prior written
consent of Stockholders’ Agent, not to be unreasonably withheld, conditioned or
delayed.


(d)    Cooperation. Acquiror and, following the Effective Time, Stockholders’
Agent agree to furnish or cause to be furnished to the other, upon request, as
promptly as practicable, such information and assistance relating to Taxes,
including access to books and records, as is reasonably necessary for the filing
of all Returns by Acquiror or Stockholders’ Agent, the making of any election
relating to Taxes, the preparation for any audit by any Tax authority and the
prosecution or defense of any claim, suit or proceeding relating to any Tax.
Each of Acquiror, Target and Stockholders’ Agent shall retain all books and


    

--------------------------------------------------------------------------------





records in their possession with respect to Taxes for a period of at least seven
years following the Closing Date.


(e)    Tax Contests. Acquiror shall promptly notify Stockholders’ Agent upon
receipt by Acquiror or Surviving Corporation of written notice of any inquiries,
claims, assessments, audits or similar events with respect to Taxes relating to
any Tax period for which any of the Target securityholders may be liable under
this Agreement (any such inquiry, claim, assessment, audit or similar event, a
“Tax Matter”), and following the Closing, Acquiror shall control the conduct of
any such Tax Matter; provided, however, Acquiror shall not enter into any
settlement of or otherwise compromise any Tax Matter that may materially
increase the Tax liability of the Target securityholders or that would
reasonably be expected to give rise to any indemnification claim pursuant to
this Agreement without the consent of Stockholders’ Agent, which consent shall
not be unreasonably withheld or delayed. The Acquiror shall keep Stockholders’
Agent fully and timely informed with respect to the commencement, status and
nature of any Tax Matter. The Acquiror shall, in good faith, allow Stockholders’
Agent to make comments to Acquiror regarding the conduct of or positions taken
in any such Tax Matter.


6.Conditions to the Merger.


6.1Condition to Obligations of Each Party to Effect the Merger. The respective
obligations of each party to this Agreement to consummate and effect this
Agreement and the transactions contemplated hereby shall be subject to the
satisfaction at or prior to the Effective Time of the following conditions,
which may be waived, in writing, by agreement of all the parties hereto:


a.Stockholder Approval. This Agreement and the Merger shall be approved by the
stockholders of Target by the requisite vote under Delaware Law and Target’s
Certificate of Incorporation, and in accordance with Section 5.1 of this
Agreement.


b.No Injunctions or Restraints; Illegality. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the Merger shall be and remain in effect, nor
shall any proceeding brought by any Governmental Entity seeking any of the
foregoing be pending, nor shall there be any action taken, or any Law enacted,
entered, enforced or deemed applicable to the Merger, which makes the
consummation of the Merger illegal.


6.2Additional Conditions to the Obligations of Acquiror and Merger Sub. The
obligations of Acquiror and Merger Sub to consummate and effect this Agreement
and the transactions contemplated hereby shall be subject to the satisfaction at
or prior to the Effective Time of each of the following conditions, any of which
may be waived, in writing, by Acquiror:


a.Representations, Warranties and Covenants. Each of the representations and
warranties of Target in Section 3 shall be true and correct in all respects, in
each case at and as of the Closing Date (except to the extent a representation
or warranty speaks specifically as of an earlier date, in which case as of such
date).


b.Performance of Obligations. Target shall have performed and complied in all
material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by it as of the Closing.




    

--------------------------------------------------------------------------------





c.Certificate of Officers. Acquiror and Merger Sub shall have received a
certificate executed on behalf of Target by the chief executive officer and
chief financial officer of Target certifying that the conditions set forth in
Sections 6.2(a) and 6.2(b) have been satisfied.


d.Third Party Consents. The consents and approvals listed on Schedule
6.2(d) shall have been obtained and shall be in full force and effect. In
addition, Target shall have provided the notices to third parties listed on
Schedule 6.2(d).


e.No Governmental Litigation. There shall not be pending or, to Target’s
Knowledge, threatened any legal proceeding in which a Governmental Entity is or
is threatened to become a party or is otherwise involved, and neither Acquiror
nor Target shall have received any communication from any Governmental Entity in
which such Governmental Entity indicates the probability of commencing any legal
proceeding or taking any other action: (i) challenging or seeking to restrain or
prohibit the consummation of the Merger; (ii) relating to the Merger and seeking
to obtain from Acquiror or any of its Subsidiaries, or Target, any damages or
other relief that would be material to Acquiror; (iii) seeking to prohibit or
limit in any material respect Acquiror’s ability to vote, receive dividends with
respect to or otherwise exercise ownership rights with respect to the stock of
Target; or (iv) that would materially and adversely affect the right of Acquiror
or Target to own the assets or operate the business of Target.


f.No Other Litigation. There shall not be pending any legal proceeding:
(i) challenging or seeking to restrain or prohibit the consummation of the
Merger or any of the other transactions contemplated by this Agreement;
(ii) relating to the Merger and seeking to obtain from Acquiror or any of its
Subsidiaries, or Target, any damages or other relief that would be material to
Acquiror; (iii) seeking to prohibit or limit in any material respect Acquiror’s
ability to vote, receive dividends with respect to or otherwise exercise
ownership rights with respect to any of Target Capital Stock; or (iv) which
would affect adversely the right of Acquiror or Target to own the assets or
operate the business of Target.


g.Employees. All of Target’s employees listed on Schedule 6.2(g) shall have
executed and delivered an employment agreement amendment in the form acceptable
to Acquiror.


h.Escrow and Paying Agent Agreement. Acquiror, Target, Escrow Agent and
Stockholders’ Agent shall have entered into an Escrow and Paying Agent
Agreement.


i.Dissenters’ Rights. Not more than ten percent (10%) of the Target Capital
Stock outstanding immediately prior to the Effective Time (including, for this
purpose only, the Repurchased Shares) shall be eligible as Dissenting Shares.


j.Corporate Approval. Target shall have delivered to Acquiror certified
resolutions of its Board of Directors and stockholders evidencing approval of
this Agreement and the Merger.


k.Indebtedness. Target will not have any outstanding Indebtedness or any Liens
on any of its assets or properties on the Closing Date.


l.FIRPTA Certificate. Target shall deliver to Acquiror, and authorize Acquiror
to file the following on behalf of Target after the Closing Date: (A) a
certificate, dated no more than 30 days prior to the date of Closing and signed
by a responsible corporate officer of Target under penalties of perjury,
certifying that Target is not, and has not been at any time during the five
years preceding the date of such certification, a United States real property
holding company, as defined in Section 897(c)


    

--------------------------------------------------------------------------------





(2) of the Code, and (B) notice of such certification to the IRS in a form
reasonably satisfactory to Acquiror in accordance with the provisions of
Treasury regulations Section 1.897-2(h)(2).


m.Good Standing Certificates. Target shall deliver certificates from appropriate
authorities as to the good standing of, and payment of all required fees and
Taxes by Target in each jurisdiction in which Target is required to be qualified
as a foreign corporation, as of a recent date (but no earlier than the third
Business Day) prior to the Closing.


n.Certificate of Merger. Target shall deliver the Certificate of Merger duly
executed by an authorized officer of Target.


o.Opinion. Counsel for Target shall have delivered to Acquiror an opinion in the
form attached hereto as Exhibit D.


p.Terminated Agreements. Target shall have terminated each of the agreements and
plans set forth on Schedule 6.2(p).


q.Resignations. Target shall (i) cause all directors of Target, and all officers
of Target who are not continuing as employees of Target after the Closing, to
deliver to Acquiror at the Closing duly executed resignations (such resignations
to be effective immediately after the Closing) and (ii) take all such other
actions as are necessary to accomplish such resignations.


r.Stock Repurchase Agreement. Target shall have delivered a fully executed copy
of the Stock Repurchase Agreement with Lufthansa Commercial Holding GmbH
(“Lufthansa”) to Acquiror, in a form reasonably satisfactory to Acquiror.


s.R&W Policy. Stockholders’ Agent shall have obtained the R&W Policy and paid
all premiums with respect thereto.


6.3Additional Conditions to Obligations of Target. The obligations of Target to
consummate and effect this Agreement and the transactions contemplated hereby
shall be subject to the satisfaction at or prior to the Effective Time of each
of the following conditions, any of which may be waived, in writing, by Target:


a.Representations, Warranties and Covenants. The representations and warranties
of Acquiror and Merger Sub in Section 4 of this Agreement shall be true and
correct in all respects as of the Closing Date (except for such representations
and warranties that speak specifically as of the date hereof or as of another
date, which shall be true and correct as of such date).


b.Performance of Obligations. Acquiror and Merger Sub shall have performed and
complied in all material respects with all covenants, obligations and conditions
of this Agreement required to be performed and complied with by them as of the
Closing.


c.Certificate of Officers. Target shall have received a certificate executed on
behalf of Acquiror and Merger Sub by an authorized officer of Acquiror and
Merger Sub, respectively, certifying that the conditions set forth in
Sections 6.3(a) and 6.3(b) have been satisfied.


d.Certificate of Merger. Acquiror shall deliver the Certificate of Merger duly
executed by an authorized officer of Acquiror.


    

--------------------------------------------------------------------------------







7.Escrow and Indemnification.


7.1Escrow Fund. The Escrow Fund shall be available to compensate Acquiror
pursuant to the indemnification obligations of the holders of Target Capital
Stock and Vested Target Options.


7.2Indemnification.


a.Survival of Warranties. All representations and warranties of Acquiror and
Merger Sub contained in this Agreement or incorporated herein by reference or in
any certificate delivered by Acquiror pursuant to this Agreement shall survive,
notwithstanding any investigation made by or on behalf of any party hereto,
until the Effective Time. All representations and warranties of Target contained
in this Agreement or incorporated herein by reference or in any certificate
delivered by Target pursuant to this Agreement shall (a) survive the Closing,
notwithstanding any investigation made by or on behalf of any party hereto, and
(b) be deemed to be made as of the date hereof and as of the Closing Date
(except to the extent that a representation or warranty expressly states that
such representation or warranty is as of a certain date) in each case, subject
to the limitations set forth in this Section 7.2. The representations and
warranties of Target contained in or made pursuant to this Agreement shall
terminate on, and no claim or action with respect thereto may be brought after,
the date that is fifteen (15) months after the Closing Date (the “Initial
Termination Date”); provided that (i) the representations and warranties under
Sections 3.1, 3.3, 3.23 and 3.29 (the “Fundamental Representations”) and related
indemnity obligations shall survive until the date that is sixty (60) days after
the expiration of the respective applicable statute of limitations for each such
item or indefinitely if there is no statute of limitations, and (ii) the
representations and warranties under Section 3.11 (the “IP Representations”) and
related indemnity obligations will survive until the third anniversary of the
Closing. Notwithstanding any other provision of this Agreement, if any claim for
Damages is asserted by any Indemnified Person prior to the termination of the
representation or warranty pursuant to this Section 7.2, the indemnification
obligations set forth in this Section 7 shall continue with respect to such
claim until the resolution thereof.


b.Indemnification by Holders of Target Capital Stock and Vested Target Options.


(i)Subject to the limitations set forth in this Section 7, the holders of Target
Capital Stock and Vested Target Options, each an “Indemnifying Party,” will,
severally and not jointly, pro rata in accordance with the Pro Rata Percentages,
indemnify and hold harmless Acquiror and the Surviving Corporation and their
respective officers, directors, agents, representatives, attorneys and
employees, and each person, if any, who controls or may control Acquiror or the
Surviving Corporation within the meaning of the Securities Act (individually an
“Indemnified Person” and collectively the “Indemnified Persons”) from and
against any Damages based upon, arising out of, or otherwise in respect of or
which may be incurred by virtue of or result from: (1) the inaccuracy in or
breach of any representation or warranty made by Target in this Agreement
(including all schedules and exhibits hereto), or in any certificate delivered
by Target hereunder; (2) any non-fulfillment or breach of any covenant or
agreement made by Target in this Agreement (including all schedules and exhibits
hereto), or in any certificate delivered by Target hereunder; (3) for avoidance
of doubt, without duplication of the facts or events giving rise to any other
indemnifiable claim under this Section 7.2(b)(i), any claim of any nature by any
of Target’s stockholders or option holders arising out of or in connection with
this Agreement, the Merger or the termination of the Target Option Plan; (4) any
amount payable in respect of any Dissenting Share in excess of the Merger
Consideration and any cost and expenses defending any claim involving Dissenting
Shares; (5) to the extent not included in the calculation of the Working Capital
Amount or Change of Control Payments, any liability


    

--------------------------------------------------------------------------------





for (A) all Taxes (or the non-payment thereof) of Target and its Subsidiary for
all Pre-Closing Tax Periods, (B) any transfer or gains Tax, sales Tax, use Tax,
stamp Tax, stock transfer Tax, or other similar Tax imposed on the transactions
contemplated by this Agreement; provided, however, any Taxes incurred in
connection with, and directly related to, an election made under Section 338 of
the Code (or any similar provision of state, local or foreign law) shall not be
included in the calculation of Taxes under clauses (A) and (B) above, (C) any
unpaid Indebtedness at the Effective Time or (D) any unpaid Transaction Fees at
the Effective Time; (6) inaccuracies in the Closing Capitalization Schedule or
Closing Consideration Spreadsheet; or (7) the matters set forth on Schedule
7.2(b); or (7) enforcing the indemnification provided for hereunder. In
connection with any exercise by any Indemnified Person of its rights hereunder,
it shall be entitled to make all claims for indemnification through, and deal
exclusively with, Stockholders’ Agent.


(ii)Nothing in this Agreement shall limit the liability in amount or otherwise
of Target with respect to fraud, criminal activity, intentional misconduct, or
intentional breach of any covenant contained in this Agreement. The right to
indemnification or any other remedy based on representations, warranties,
covenants and agreements in this Agreement shall not be affected by any
investigation conducted with respect to, or any knowledge acquired (or capable
of being acquired) at any time, whether before or after the execution and
delivery of this Agreement or the Effective Time, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty, covenant
or agreement.


c.Limitations. Subject to the last sentence of this Section 7.2(c), no claim for
any Damages asserted under Section 7.2(b)(i)(1) with respect to an inaccuracy in
or breach of any representation or warranty shall be made by an Indemnified
Person until the aggregate amount of all Damages with respect to such claims
exceeds $100,000 (the “Basket”), in which event such Indemnified Person shall be
permitted to make claims under Section 7.2(b)(i)(1) for all such Damages,
including those constituting the Basket. Subject to the last sentence of this
Section, no Indemnifying Party shall be liable for Damages in excess of such
Indemnifying Party’s Pro Rata Percentage of the Escrow Amount (the “Escrow
Basket”). The Basket and the Escrow Basket shall not apply to (1) any claims
related to an inaccuracy or breach of the Fundamental Representations and the IP
Representations; or (2) any claims for Damages arising under Section
7.2(b)(i)(5) related to Taxes attributable to Pre-Closing Tax Periods and
certain transfer taxes; or (3) any claims based on a finding of fraud, willful
breach or intentional misconduct; provided solely in the case of subsection (1)
and (2) in this sentence that no Indemnifying Party shall be liable for Damages
in excess of such Indemnifying Party’s Pro Rata Percentage of the Total
Consideration. The Indemnifying Parties shall not be obligated to indemnify any
Indemnified Person with respect to any Damages to the extent that such Damages
were reflected as a liability in the Closing Balance Sheet for purposes of
calculation of the Working Capital Amount.


d.Additional Limitations. For purposes of determining liability under this
Section 7, the amount of Damages required to be paid by the Indemnifying Parties
shall be reduced by (or if already paid by the Indemnifying Parties from the
Escrow Fund or otherwise, promptly deposited into the Escrow Fund; or if the
Escrow Fund has already been fully distributed, promptly reimbursed directly to
the Indemnifying Parties) the amount of any proceeds from insurance policies in
effect immediately prior to the Closing Date that are actually received by the
Indemnified Persons. In addition, the Indemnified Persons shall reasonably
cooperate with Stockholders’ Agent and the Indemnifying Parties, and shall use
commercially reasonable efforts to take steps to mitigate the Damages; provided,
however, that the Indemnified Persons shall not be required to take any actions
that would be detrimental in any respect to the Indemnified Persons (including,
if they would require the Indemnified Persons to incur any costs, expenses or
liabilities that would not be recoverable Damages). The amount of any Damages
recoverable hereunder shall be reduced by the amount of any net Tax benefit
actually realized by Acquiror or any of its Affiliates


    

--------------------------------------------------------------------------------





as a result of such Damages in the taxable year in which the event giving rise
to the claim for indemnification hereunder occurred. An Indemnified Person shall
be deemed to have “actually realized” a net Tax benefit to the extent that, and
at such time as, the amount of Taxes paid by it and its Affiliates is reduced
below the amount of Taxes that such Persons would have been required to pay but
for the Tax benefit. In computing the amount of any such net Tax benefit, an
Indemnified Person and its Affiliates shall be deemed to recognize all other
items of income, gain, loss, deduction or credit before recognizing any items
arising from the incurrence or payment of any Damages for which indemnification
is provided under this Section 7. To the extent that Damages are paid hereunder
to the Indemnified Persons, the Indemnified Persons shall take such actions
reasonably requested by Stockholders’ Agent and the Indemnifying Parties to
subrogate to Stockholders’ Agent and the Indemnifying Parties’ applicable rights
of recovery which the Indemnified Persons may have with respect to the Damages;
provided, however, that the Indemnified Persons shall not be required to take
any actions that would be detrimental in any respect to the Indemnified Persons
(including, if it would require any Indemnified Persons to incur any costs,
expenses or liabilities that would not be recoverable Damages). Any liability
for indemnification hereunder shall be determined without duplication of
recovery by reason of the state of facts giving rise to such liability
constituting a breach or other violation of more than one representation,
warranty, covenant, agreement, certificate or certification. Notwithstanding
anything to the contrary in this Agreement, the Indemnifying Parties shall have
no obligation to indemnify any Indemnified Person in connection with a breach of
Section 3.11(k) with respect to Viruses about which Target had no Knowledge
prior to the Closing, other than in connection with a Third Party Claim.
Furthermore, notwithstanding anything to the contrary in this Agreement, in no
event will any Indemnified Person be indemnified for any Damages pursuant to
this Section 7 related to or arising from the amount, value or condition of any
Tax asset or attribute (e.g., net operating loss carry-forward or tax credit
carry-forward) of the Target existing as of the Closing Date or the ability of
Acquiror, Target or any of their affiliates to utilize any such Tax asset or
attribute during any post-Closing Tax period.


e.Exclusive Remedy. The remedies provided in this Section 7 shall be the sole
and exclusive post-Closing remedies of the parties hereto in connection with any
claim, cause of action, suit, injunction, judgment, decree, settlement,
litigation, investigation or proceeding arising out of this Agreement, other
than such items alleging fraud or intentional misrepresentation or intentional
misconduct; provided, that nothing herein is intended to waive or bar any
equitable remedies of a party.


f.Priority. Any indemnification obligations of the Indemnifying Parties
hereunder shall be satisfied first from the Escrow Fund.


g.R&W Policy. Once the Escrow Fund is exhausted, or for claims that are not
subject to the limitation of the Escrow Fund, the Indemnifying Parties will use
commercially reasonable efforts to recover from the R&W Policy. At the sole
option of the Indemnified Persons, upon written request on behalf of the
Indemnified Persons the Stockholders’ Agent and Indemnifying Parties shall
assign to any designated Indemnified Persons all rights they may have to pursue
a claim made against the R&W Policy. Notwithstanding the foregoing, nothing in
this Agreement or in the R&W Policy shall relieve the Indemnifying Parties of
their indemnification obligations with respect to any claim under this Agreement
unless and until the Indemnified Parties actually recover against the R&W Policy
for such claim, and then only to the extent of such actual recovery and only
with respect to the specific indemnification obligation represented by such
claim payment. If the Indemnifying Parties’ claim rights have been assigned to
the Indemnified Persons pursuant to this Section 7.2(g), then the Indemnified
Persons will use commercially reasonable efforts to recover from the R&W Policy
before seeking to enforce an arbitration award or judgment against any
Indemnifying Parties; provided the foregoing provision shall only apply to the
extent of reasonably potential coverage under the R&W Policy.




    

--------------------------------------------------------------------------------





h.Third Party Claims.


(i)In the event of the assertion or commencement by any third party of any claim
or proceeding (whether against any Indemnified Person or any other Person) with
respect to which an Indemnifying Party may become obligated to indemnify, hold
harmless, compensate or reimburse any Indemnified Person pursuant to this
Section 7 (a “Third Party Claim”), the Indemnified Person shall have the right,
at its election, to proceed with the defense of such claim or proceeding on its
own with counsel reasonably satisfactory to Stockholders’ Agent. If the
Indemnified Person so proceeds with the defense of any such claim or proceeding:


a)subject to the other provisions of Section 7, all reasonable expenses relating
to the defense of such claim or proceeding shall be borne and paid exclusively
by the Indemnifying Parties;


b)the Indemnifying Parties shall make available to the Indemnified Person any
documents and materials in their possession or control that may be necessary to
the defense of such claim or proceeding; and


c)Stockholders’ Agent shall (i) have the right to receive within seven (7) days
of Acquiror’s receipt, copies of all pleadings, notices and communications with
respect to third-party claims to the extent that receipt of such documents does
not affect any privilege relating to any Indemnified Person, and (ii) be
entitled, at its expense, to participate in (including by hiring its own counsel
at its expense), but not to determine or conduct, any defense of such claim or
settlement negotiations with respect to such claim. The Indemnified Person will
provide reasonable access during normal business hours with advance notice to
documents, assets, properties, books and records reasonably requested by
Stockholders’ Agent and material to the claim and will make reasonably available
during normal business hours with advance notice all officers, directors and
employees reasonably requested by Stockholders’ Agent for investigation,
depositions and trial. Except with the consent of Stockholders’ Agent (which
consent shall not be unreasonably withheld, conditioned or delayed and which
shall be deemed to have been given unless Stockholders’ Agent shall have
objected within 15 days after delivery to Stockholders’ Agent of a written
request for such consent by Acquiror), no Indemnified Person shall settle,
adjust or compromise any Third Party Claim or proceeding; provided, that,
notwithstanding the foregoing, any such settlement, adjustment or compromise
shall neither be conclusive evidence that such claim or proceeding is an
indemnifiable claim pursuant to this Section 7.2(h) nor conclusive evidence of
the amount of Damages incurred by the Indemnified Person in connection with such
claim or proceeding (it being understood that if the Indemnified Person requests
that Stockholders’ Agent consent to a settlement, adjustment or compromise,
Stockholders’ Agent shall not unreasonably withhold or delay such consent and
such consent shall be deemed to have been given unless Stockholders’ Agent shall
have objected within fifteen (15) days after delivery to Stockholders’ Agent of
a written request for such consent by Acquiror); provided, further,
notwithstanding the foregoing, in no event shall any Indemnified Person have the
right to settle, adjust or compromise any claim or proceeding that includes any
equitable remedies (including specific performance or injunction) applicable to
Stockholders’ Agent or any Target stockholder without the prior consent of
Stockholders’ Agent.


d)In the event of a Third Party Claim that involves one or more Bundled Product,
but does not exclusively involve a Target Product in such Third Party Claim, the
Indemnifying Party shall be obligated to indemnify the Indemnified Person only
for such portion of Damages incurred in connection with such Third Party Claim
as are reasonably allocable to the Target Product based upon a pro rata
allocation proportional to the respective standard or list prices of the Target
Product and other products or services when sold separately. Any counsel
retained by the Indemnified Person to defend against


    

--------------------------------------------------------------------------------





such Third Party Claim shall in good faith allocate any fees and costs of such
counsel between the Indemnifying Party and the Indemnified Person proportional
to the amount of Damages to be allocated to each such Person pursuant to this
Section 7.2(g)(i)(d). A “Bundled Product” is a product or service that includes
both a Target Product and products or services of Acquiror. For the avoidance of
doubt, nothing in this Section 7.2(g)(i)(d) shall effect the Indemnifying
Parties’ indemnification obligations with respect to Losses arising from or
related (i) combinations between and among Target Products; (ii) combinations
between and among Target Products and other (including third party) technology
where such combinations were made, sold, imported, utilized, referenced or
recommended (including in product documentation, specifications or otherwise) by
Target in connection with the its business as conducted prior to Closing; (iii)
combinations that are necessary for the use of Target Products.


i.Notice and Procedures. The Indemnified Person shall give the Indemnifying
Party prompt written notice of the commencement of any such proceeding against
such Indemnified Person setting forth such material information with respect to
the Third Party Claim as is reasonably available to such Indemnified Person;
provided, that any failure on the part of the Indemnified Person to so notify
the Indemnifying Party shall not limit any of the obligations of the
Indemnifying Party under this Section 7 (except to the extent such failure
materially prejudices the defense of such proceeding).


7.3Escrow Period; Release From Escrow.


a.Termination of Escrow. The Escrow Period shall terminate upon the expiration
of fifteen (15) months after the Effective Time; provided, that a portion of the
Escrow Fund that, in the reasonable judgment of Acquiror subject to the
objection of Stockholders’ Agent and the subsequent arbitration of the matter in
the manner provided in Section 7.6 hereto, is necessary to satisfy any
unsatisfied claims specified in any Officer’s Certificate delivered to the
Escrow Agent prior to termination of the Escrow Period shall remain in the
Escrow Fund until such claims have been resolved.


b.Release. Within three (3) Business Days after the Initial Termination Date
(the “Release Date”), the Escrow Agent shall release from escrow to the
Indemnifying Parties an amount equal to their Pro Rata Percentage multiplied by
the Available Escrow Fund. The “Available Escrow Fund” shall be determined by
deducting from the Escrow Fund, all amounts paid to Acquiror for indemnification
pursuant to this Section 7 and all amounts to be held in the Escrow Fund beyond
the end of the Escrow Period pursuant to Section 7.3(a). After the initial
release of the Available Escrow Fund, the Escrow Fund shall be recalculated each
time a portion of the Escrow Fund is released to the Indemnifying Parties taking
into consideration all amounts paid to Acquiror for indemnification pursuant to
this Section 7, all amounts to be continued to be held in the Escrow Fund and
all amounts previously paid to the Indemnifying Parties. Any portion of the
Escrow Fund held as a result of Section 7.3(a) shall be released to the
Indemnifying Parties or released to Acquiror (as appropriate) promptly upon
resolution of each specific indemnification claim involved.


7.4Claims Upon Escrow Fund. Upon receipt by the Escrow Agent on or before the
Release Date of an Officer’s Certificate stating the amount of the
indemnification obligations of the Indemnifying Parties set forth in
Section 7.2, and specifying in reasonable detail the individual items of such
Damages included in the amount so stated, the date each such item was paid, or
properly accrued or arose, and the nature of the misrepresentation, breach of
warranty, covenant or claim to which such item is related, the Escrow Agent
shall, subject to the provisions of this Section 7, deliver to Acquiror out of
the Escrow Fund, as promptly as practicable, immediately available funds having
a value equal to such Damages.




    

--------------------------------------------------------------------------------





7.5Objections to Claims.


a.Written Notice. At the time of delivery of any Officer’s Certificate to the
Escrow Agent, a duplicate copy of such Officer’s Certificate shall be delivered
to Stockholders’ Agent. For a period of 45 days after such delivery, the Escrow
Agent shall make no delivery of any Escrow Funds pursuant to Section 7.4 hereof
unless the Escrow Agent shall have received written authorization from
Stockholders’ Agent to make such delivery. After the expiration of such 45-day
period, the Escrow Agent shall make delivery of the funds in the Escrow Fund in
accordance with Section 7.4 hereof, provided that no such payment or delivery
may be made if Stockholders’ Agent shall object in a written statement to the
claim made in the Officer’s Certificate, and such statement shall have been
delivered to the Escrow Agent and to Acquiror prior to the expiration of such 45
day period.


b.Negotiation and Resolution. In case Stockholders’ Agent shall so object in
writing to any claim or claims by Acquiror made in any Officer’s Certificate,
Acquiror shall have 45 days to respond in a written statement to the objection
of Stockholders’ Agent. If after such 45-day period there remains a dispute as
to any claims, Stockholders’ Agent and Acquiror shall attempt in good faith for
60 days to agree upon the rights of the respective parties with respect to each
of such claims. If Stockholders’ Agent and Acquiror should so agree, a
memorandum setting forth such agreement shall be prepared and signed by both
parties and shall be furnished to the Escrow Agent. The Escrow Agent shall be
entitled to rely on any such memorandum and shall distribute the Available
Escrow Fund in accordance with the terms thereof.


7.6Resolution of Conflicts and Arbitration.


a.Arbitration. If no agreement can be reached after good faith negotiation
between the parties pursuant to Section 7.5, either Acquiror or Stockholders’
Agent may, by written notice to the other, demand arbitration of the matter
unless the amount of the Damages is at issue in pending litigation with a third
party, in which event arbitration shall not be commenced until such amount is
ascertained or both parties agree to arbitration; and in either such event the
matter shall be settled by arbitration conducted by one arbitrator. Acquiror and
Stockholders’ Agent shall agree on the arbitrator, provided that if Acquiror and
Stockholders’ Agent cannot agree on such arbitrator, either Acquiror or
Stockholders’ Agent can request that Judicial Arbitration and Mediation Services
(“JAMS”) select the arbitrator. The arbitrator shall set a limited time period
and establish procedures designed to reduce the cost and time for discovery
while allowing the parties an opportunity, adequate in the sole judgment of the
arbitrator, to discover relevant information from the opposing parties about the
subject matter of the dispute. The arbitrator shall rule upon motions to compel
or limit discovery and shall have the authority to impose sanctions, including
reasonable attorneys’ fees and costs, to the same extent as a court of competent
law or equity, should the arbitrator determine that discovery was sought without
substantial justification or that discovery was refused or objected to without
substantial justification. The decision of the arbitrator shall be written,
shall be in accordance with applicable Law and with this Agreement, and shall be
supported by written findings of fact and conclusion of law which shall set
forth the basis for the decision of the arbitrator. The decision of the
arbitrator as to the validity and amount of any claim in such Officer’s
Certificate or Agent Certificate shall be binding and conclusive upon the
parties to this Agreement, and notwithstanding anything in Section 7 hereof, the
Escrow Agent and the parties shall be entitled to act in accordance with such
decision and the Escrow Agent shall be entitled to make or withhold payments out
of the Escrow Fund in accordance therewith.
b.Enforcement. Judgment upon any award rendered by the arbitrator may be entered
in any court having jurisdiction. Any such arbitration shall be held in New
York, New York under the commercial rules then in effect of JAMS. The
non-prevailing party to an arbitration shall pay the fees of the arbitrator and
any administrative fee of JAMS. For purposes of this Section 7.6(b), in any
arbitration hereunder in which any claim or the amount thereof stated in the
Officer’s Certificate is at issue, the party


    

--------------------------------------------------------------------------------





seeking indemnification shall be deemed to be the non-prevailing party unless
the arbitrators award the party seeking indemnification more than one half (1/2)
of the amount claimed in the Officer’s Certificate; otherwise, the person
against whom indemnification is sought shall be deemed to be the non-prevailing
party.


7.7Stockholders’ Agent.


a.Appointment. Stockholders’ Agent shall be the attorney-in-fact and agent for
and on behalf of Target securityholders to give and receive notices and
communications, to authorize delivery to Acquiror of the funds in the Escrow
Fund in satisfaction of claims by Acquiror, to object to such deliveries, to
agree to, negotiate, enter into settlements and compromises of, and demand
arbitration and comply with orders of courts and awards of arbitrators with
respect to such claims, and to take all actions necessary or appropriate in the
judgment of Stockholders’ Agent for the accomplishment of the foregoing. Such
agency may be changed by the holders of a majority in interest of the Escrow
Fund from time to time upon not less than ten days’ prior written notice to
Acquiror. No bond shall be required of Stockholders’ Agent. Notices or
communications to or from Stockholders’ Agent shall constitute notice to or from
each of Target’s securityholders. By virtue of the approval of the Merger and
this Agreement by Target’s securityholders and without any further action of any
of Target’s securityholders or Target, each Target securityholder (i) agrees
that all actions taken by Stockholders’ Agent under this Agreement or the Escrow
and Paying Agent Agreement shall be binding upon such Target securityholders and
such Target securityholders’ successors as if expressly confirmed and ratified
in writing by such Target securityholder and (ii) approves the appointment of
Stockholders’ Agent pursuant to this Agreement and the Escrow and Paying Agent
Agreement to act on behalf of the securityholders of Target.


b.Stockholders’ Agent Fund. A portion of the Closing Merger Consideration equal
to Fifty Thousand Dollars ($50,000) in cash (the “Stockholders’ Agent Fund”)
shall be withheld from the Closing Merger Consideration otherwise deliverable to
the holders of Target Capital Stock and Vested Target Options (the
“Participating Holders”) on the Closing Date and shall be wired by Acquiror
(pursuant to wire instructions provided to Acquiror at least one (1) Business
Day prior to the Closing) to the Stockholders’ Agent. The Stockholders’ Agent
Fund shall be held by the Stockholders’ Agent as agent and for the benefit of
the Participating Holders in a segregated client account and shall be used for
the purposes of paying directly, or reimbursing the Stockholders’ Agent for, any
losses, claims, damages, liabilities, fees, costs, expenses (including
reasonable legal and other professional fees and disbursements and costs and
including costs incurred in connection with seeking recovery from insurers),
judgments, fines, or amounts paid in settlement (collectively, “Stockholders’
Agent Losses”) incurred pursuant to this Agreement, the Escrow and Paying Agent
Agreement, any Stockholders’ Agent engagement agreement, and the transactions
contemplated hereby and thereby. The Stockholders’ Agent will hold these funds
separate from its corporate funds and will not voluntarily make these funds
available to its creditors in the event of bankruptcy. The Participating Holders
shall not receive interest or other earnings on amounts in the Stockholders’
Agent Fund and the Participating Holders irrevocably transfer and assign to the
Stockholders’ Agent any ownership right that they may have in any interest that
may accrue on amounts in the Stockholders’ Agent Fund. The Stockholders’ Agent
is not providing any investment supervision, recommendations, or advice. The
Stockholders’ Agent shall have no responsibility or liability for any loss of
principal of the Stockholders’ Agent Fund, other than as a result of its gross
negligence or willful misconduct. The Stockholders’ Agent shall distribute any
remaining amount of the Stockholders’ Agent Fund to the Participating Holders,
in proportion to their Pro Rata Percentages, within ten (10) Business Days
following the third anniversary of the Closing Date; provided, however that if
any indemnification claims have been made prior to such date and remain
unresolved, the Stockholders’ Agent may retain the Stockholders’ Agent Fund
until such claims are fully resolved. The parties hereto understand and agree
that the contingent rights to receive any funds from the Stockholders’ Agent
Fund are not transferable, except pursuant to a reorganization, liquidation, or


    

--------------------------------------------------------------------------------





other similar transfer of the assets of the relevant party to its equityholders
or a successor entity or by operation of Laws relating to descent and
distribution, divorce, and community property, and, in the event of any such
transfer, the Stockholders’ Agent shall be notified as promptly as reasonably
practicable. For tax purposes, the Stockholders’ Agent Fund shall be treated as
having been received and voluntarily set aside by the Participating Holders at
the time of Closing. The Stockholders’ Agent is not acting as a withholding
agent or in any similar capacity in connection with the Stockholders’ Agent
Fund, and has no tax reporting obligations hereunder. Without limiting the
generality of the foregoing, the Stockholders’ Agent is authorized to deduct
from any payment actually due to the Participating Holders pursuant to this
Agreement the amount of such reimbursement or Stockholders’ Agent Losses
described herein.


c.No Liability. Stockholders’ Agent (and its members, managers, directors,
officers, contractors, agents and employees) shall not be liable for any act
done or omitted hereunder as Stockholders’ Agent while acting in good faith and
in the exercise of reasonable judgment and any act done or omitted pursuant to
the advice of counsel or other professional shall be conclusive evidence of such
good faith. Each Target stockholder shall severally but not jointly and pro
rata, in accordance with the Pro Rata Percentages, indemnify and hold
Stockholders’ Agent (and its members, managers, directors, officers,
contractors, agents and employees) harmless against any loss, liability claim,
damage, fee, cost, expense (including fees, disbursements and costs of counsel
and other skilled professionals and in connection with seeking recovery from
insurers), judgment, fine or amounts paid in settlement or expense incurred in
excess of the Stockholders’ Agent Fund (collectively, the “Excess Agent
Expenses”) without gross negligence, bad faith or willful misconduct on the part
of Stockholders’ Agent and arising out of or in connection with the acceptance
or administration of his, her or its duties hereunder. Such Excess Agent
Expenses may be recovered first, from any distribution of the Escrow Fund
otherwise distributable to Target’s securityholders at the time of distribution,
and second, directly from Target’s securityholders based on their respective Pro
Rata Percentages. The Stockholder’ Agent shall not be required to expend or risk
its own funds or otherwise incur any financial liability in the exercise or
performance of any of its powers, rights, duties or privileges or administration
of the Stockholder’ Agent’s duties. The powers, immunities and rights to
indemnification granted to the Stockholders’ Agent under this Agreement: (i) are
coupled with an interest and shall be irrevocable and survive the death,
incompetence, bankruptcy or liquidation of the respective Target securityholder
and shall be binding on any successor thereto, and (ii) shall survive the
delivery of an assignment by any Target securityholder of the whole or any
fraction of his, her or its interest in the Escrow Fund. In addition, the
immunities and rights to indemnification shall survive the resignation or
removal of the Stockholders’ Agent and the Closing and/or any termination of
this Agreement and the Escrow Agreement.


d.Access to Information. Stockholders’ Agent shall have reasonable access to
information about Target and the Surviving Corporation, as applicable, and the
reasonable assistance of Target’s and the Surviving Corporation’s, as
applicable, officers and employees for purposes of performing his duties and
exercising his rights hereunder, provided that Stockholders’ Agent shall treat
confidentially and not disclose any nonpublic information from or about Target
to anyone (except on a need to know basis to individuals who agree to treat such
information confidentially).


7.8Actions of Stockholders’ Agent. A decision, act, consent or instruction of
Stockholders’ Agent shall constitute a decision of all Target securityholders
and shall be final, binding and conclusive upon each such Target securityholder,
and the Escrow Agent and Acquiror may rely upon any decision, act, consent or
instruction of Stockholders’ Agent as being the decision, act, consent or
instruction of each and every such Target securityholder. The Escrow Agent and
Acquiror are hereby relieved from any liability to any person for any acts done
by them in accordance with such decision, act, consent or instruction of
Stockholders’ Agent. Stockholders’ Agent shall be entitled to: (i) rely upon the
Closing Consideration Spreadsheet, (ii) rely upon any signature reasonably
believed by it to be genuine, and (iii) reasonably assume


    

--------------------------------------------------------------------------------





that a signatory has proper authorization to sign on behalf of the applicable
Target securityholder or other party.


8.General Provisions.


8.1Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly delivered: (i) upon receipt if delivered personally;
(ii) three Business Days after being mailed by registered or certified mail,
postage prepaid, return receipt requested; (iii) one Business Day after it is
sent by commercial overnight courier service; or (iv) upon transmission if sent
via facsimile or electronic mail with confirmation of receipt to the parties at
the following address (or at such other address for a party as shall be
specified upon like notice):


a.Addressees:
if to Acquiror, Merger Sub or the Surviving Corporation, to:
PROS Holdings, Inc.
3100 Main Street, Suite #900
Houston, TX 77002
Attention: General Counsel
Tel: (713) 335-5151


with a copy (which shall not constitute notice) to:
DLA Piper LLP (US)
Attention: John J. Gilluly III
401 Congress Ave., Suite 2500
Austin, TX 78701
Fax: (512) 457-7001
Tel: (512) 457-7000
if to Target or Stockholders’ Agent, to:
Neveq Capital Partners Limited
Sofia Tech Park, 111G, Tsarigradsko Shose Blvd.
Sofia, Bulgaria
Attention: Zlatolina Mukova
Fax.: +359 2 958 2274
Tel: +359 2 958 7665
Email: office@neveq.com


with a copy (which shall not constitute notice) to:


Stokes Lawrence, P.S.
1420 Fifth Avenue, Suite 3000
Seattle, WA 98101
Attention: Heidi Drivdahl
Fax: (206) 464-1496
Tel: (206) 626-6000
Email: heidi.drivdahl@stokeslaw.com


    

--------------------------------------------------------------------------------







b.Interpretation. This Agreement shall be construed in accordance with the
following rules of construction: (i) the terms defined in this Agreement include
the plural as well as the singular; (ii) all references in the Agreement to
designated “Articles,” “Sections” and other subdivisions are to the designated
articles, sections and other subdivisions of the body of this Agreement;
(iii) pronouns of either gender or neuter shall include, as appropriate, the
other pronoun forms; (iv) the words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision; and (v) the words “includes”
and “including” are not limiting.


8.2Counterparts. This Agreement may be executed in any number of counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart. Signatures delivered by electronic methods shall
have the same effect as signatures delivered in person.


8.3Entire Agreement; Nonassignability; Parties in Interest. This Agreement and
the documents and instruments and other agreements specifically referred to
herein or delivered pursuant hereto, including the exhibits and schedules
hereto, including the Target Disclosure Schedule: (a) together constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof except for the
Confidentiality Agreement, which shall continue in full force and effect, and
shall survive the Closing, in accordance with its terms; and (b) are not
intended to confer upon any other person any rights or remedies hereunder and
shall not be assigned by operation of law or otherwise without the written
consent of the other party; provided that Acquiror may at any time assign its
rights or obligations under this Agreement to any lender of Acquiror, or to any
lender of any of Acquiror's affiliates, or any agent therefor, as collateral
security for borrowing, and in each such case Acquiror will nonetheless remain
liable for all of its obligations hereunder.


8.4Severability. In the event that any provision of this Agreement or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.


8.5Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.


8.6Governing Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed in accordance with the internal laws of Delaware applicable to parties
residing in Delaware, without regard applicable principles of conflicts of law.
EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE, IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR


    

--------------------------------------------------------------------------------





RELATING TO THIS AGREEMENT AND ANY OF THE TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.6.


8.7Arbitration. Subject to the provisions of Section 7.6, if no agreement can be
reached after good faith negotiation between the parties as provided herein,
either Acquiror or Stockholders’ Agent may, by written notice to the other,
demand arbitration of the matter; and in either such event the matter shall be
settled by arbitration conducted by one arbitrator. Acquiror and Stockholders’
Agent shall agree on the arbitrator, provided that if Acquiror and Stockholders’
Agent cannot agree on such arbitrator, either Acquiror or Stockholders’ Agent
can request that JAMS select the arbitrator. The arbitrator shall set a limited
time period and establish procedures designed to reduce the cost and time for
discovery while allowing the parties an opportunity, adequate in the sole
judgment of the arbitrator, to discover relevant information from the opposing
parties about the subject matter of the dispute. The arbitrator shall rule upon
motions to compel or limit discovery and shall have the authority to impose
sanctions, including attorneys’ fees and costs, to the same extent as a court of
competent law or equity, should the arbitrator determine that discovery was
sought without substantial justification or that discovery was refused or
objected to without substantial justification. The decision of the arbitrator
shall be written, shall be in accordance with applicable Law and with this
Agreement, and shall be supported by written findings of fact and conclusion of
law which shall set forth the basis for the decision of the arbitrator. The
decision of the arbitrator shall be binding and conclusive upon the parties to
this Agreement, and the parties shall be entitled to act in accordance with such
decision. Any such arbitration shall be held in Houston, Texas under the
commercial rules then in effect of JAMS. The non-prevailing party to an
arbitration shall pay the fees of the arbitrator and any administrative fee of
JAMS.


8.8Enforcement. Judgment upon any award rendered by the arbitrator may be
entered in any Federal court located in the State of Delaware or in Delaware
state court, this being in addition to any other remedy to which they are
entitled at law or in equity. In addition, each of the parties hereto (a)
consents to submit itself to the personal jurisdiction of any Federal court
located in the State of Delaware or any Delaware state court in the event that
any judgment upon any award rendered by the arbitrator is required, (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (c) agrees that it will not
bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than a Federal court sitting
in the State of Delaware or a Delaware state court, and (d) agrees that process
may be served upon it in any manner authorized by the laws of the State of
Delaware for such persons. Notwithstanding Sections 7.6 and 8.7, each of the
parties hereto agrees that irreparable damage would occur and that the parties
would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement.


8.9LIMITATION OF LIABILITY. IN NO EVENT SHALL ACQUIROR BE LIABLE FOR INCIDENTAL,
SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.


    

--------------------------------------------------------------------------------







8.10Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.


8.11Amendment; Waiver. Any amendment or waiver of any of the terms or conditions
of this Agreement must be in writing and must be duly executed by or on behalf
of the party to be charged with such waiver. The failure of a party to exercise
any of its rights hereunder or to insist upon strict adherence to any term or
condition hereof on any one occasion shall not be construed as a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
the terms and conditions of this Agreement at a later date. Further, no waiver
of any of the terms and conditions of this Agreement shall be deemed to or shall
constitute a waiver of any other term of condition hereof (whether or not
similar).


[Signature Pages Follow]


    


    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Target, Acquiror, Merger Sub and Stockholders’ Agent have
caused this Agreement to be executed and delivered by each of them or their
respective officers thereunto duly authorized, all as of the date first written
above.


PROS HOLDINGS, INC.,
a Delaware corporation




By:     ________________________
Andres Reiner
President and Chief Executive Officer




WISDOM U.S. MERGER SUB CORPORATION




By:     ________________________
Andres Reiner
President and Chief Executive Officer






    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Target, Acquiror, Merger Sub and Stockholders’ Agent have
caused this Agreement to be executed and delivered by each of them or their
respective officers thereunto duly authorized, all as of the date first written
above.
VAYANT TRAVEL TECHNOLOGIES, INC.




By:     ________________________
Eric Dumas
President and Chief Executive Officer




NEVEQ CAPITAL PARTNERS LIMITED,
SIGNING SOLELY IN ITS CAPACITY AS STOCKHOLDERS’ AGENT




By:     ________________________        ________________________    
Konstantin Petrov            Pavel Ezekiev                
Director                Director






    